      Case 19-10283 Doc    565 Filed 11/02/20 Entered                                   11/02/20 17:34:42
                 Desc   Main Document           Page                                   1 of 57



                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF VERMONT


    In re:
                                                                      Chapter 11
    SPRINGFIELD HOSPITAL, INC.,1
                                                                      Case No. 19-10283
                       Debtor.


       SECOND AMENDED DISCLOSURE STATEMENT WITH RESPECT TO THE
    SECOND AMENDED PLAN OF REORGANIZATION OF SPRINGFIELD HOSPITAL,
                      INC. DATED NOVEMBER 2, 2020


             By and through:                Andrew C. Helman, Esq.
                                            Kelly McDonald, Esq.
                                            Katie M. Krakowka, Esq.
                                            Sage M. Friedman, Esq.
                                            MURRAY, PLUMB & MURRAY
                                            75 Pearl Street
                                            Portland, Maine 04101
                                            (207) 773-5651
                                            ahelman@mpmlaw.com

                                            Attorneys For Springfield Hospital, Inc.




1
         The last four digits of the taxpayer identification number of Springfield Hospital, Inc., are 9437. See 11
U.S.C. § 342(c)(1). The principal office of Springfield Hospital, Inc., is located at 25 Ridgewood Road, Springfield,
Vermont. Id.
    Case 19-10283 Doc    565 Filed 11/02/20 Entered                                                      11/02/20 17:34:42
               Desc   Main Document           Page                                                      2 of 57



                                                   TABLE OF CONTENTS

DISCLAIMER .................................................................................................................................1
I.   INTRODUCTION ...............................................................................................................4
II.  DESCRIPTION OF THE DEBTOR’S BUSINESS AND THE REASONS FOR THE
     CHAPTER 11 FILING ........................................................................................................5
     A.   The Debtor ...............................................................................................................5
     B.   Events Leading To The Debtor’s Chapter 11 Filing ................................................7
     C.   Summary of the Debtor’s Most Significant Indebtedness .......................................8
          1.          Berkshire Bank.............................................................................................8
          2.          State of Vermont ..........................................................................................9
          3.          Centers for Medicare and Medicaid Services ..............................................9
          4.          Pension Claims.............................................................................................9
          5.          Intercompany Claims Between the Debtor and SMCS..............................10
          6.          Trade Debt .................................................................................................11
III. THE CHAPTER 11 CASE ................................................................................................11
     A.   The Employment of Professionals .........................................................................11
     B.   Use of Cash Collateral and Cash Availability During the Case ............................12
     C.   Operational Matters ...............................................................................................13
     D.   Exploration of Affiliation and Sale Options and Separation from SMCS .............15
     E.   Exit Funding from Vermont to Facilitate the Debtor’s Reorganization ................16
     F.   The Hospital Pension Plan .....................................................................................16
     G.   The 457 Plan ..........................................................................................................16
     H.   Potential Avoiding Power Causes of Action .........................................................17
     I.   Potential Causes of Action Against SMCS ............................................................18
     J.   Berkshire’s Collateral ............................................................................................18
     K.   Reservation of Rights .............................................................................................19
     L.   Establishment of Bar Dates ....................................................................................19
     M.   Summary And Notice Of Certain Additional Claim Objections The Debtor May
          File After The Confirmation Date..........................................................................20
IV.  SUMMARY OF THE PLAN ............................................................................................23
     A.   Introduction ............................................................................................................24
     B.   Voting Procedures and Confirmation Requirements .............................................24
          1.          Ballots and Voting Deadlines ....................................................................24
          2.          Parties in Interest Entitled to Vote .............................................................24
          3.          Definition of Impairment ...........................................................................25
     C.   Confirmation Procedure .........................................................................................26
          1.          Confirmation Hearing ................................................................................26
          2.          Procedure and Time for Objections ...........................................................26
          3.          Requirements for Confirmation .................................................................27
          4.          Voting and Acceptance of the Plan ............................................................27
          5.          Best Interests Test ......................................................................................27
          6.          The Feasibility Test....................................................................................28
          7.          Unfair Discrimination and the Fair and Equitable Test .............................28
          8.          Other Requirements of § 1129 of the Bankruptcy Code............................29
     D.   Classification of Claims and Interests and Their Treatment Under the Plan .........29

                                                                     i
Case 19-10283 Doc    565 Filed 11/02/20 Entered                                                11/02/20 17:34:42
           Desc   Main Document           Page                                                3 of 57



        1.      Classification of Claims .............................................................................29
        2.      Unclassified Claims ...................................................................................29
                a.        Allowance of Administrative Claims.............................................29
                          i.          Allowance of Non-Ordinary Course Administrative Claims
                                      and the SMCS Administrative Claim ................................29
                          ii.         Allowance of Ordinary Course Administrative Claims .....30
                          iii.        Allowance of 503(b)(9) Claims .........................................30
                          iv.         Allowance of Professional Fee Claims ..............................30
                          v.          Allowance of Cure Claims .................................................31
                b.        Treatment of Administrative Claims .............................................31
                          i.          Payment of Allowed Non-Ordinary Course Administrative
                                      Claims and the SMCS Administrative Claim ....................31
                          ii.         Payment of Allowed Ordinary Course Administrative
                                      Claims ................................................................................31
                          iii.        Payment of 503(b)(9) Claims.............................................31
                          iv.         Payment of Professional Fee Claims .................................32
                          v.          Payment of Cure Claims ....................................................32
                          vi.         Payment of U.S. Trustee Fees ............................................32
                          vii.        Treatment and Payment of Priority Tax Claims ................32
        3.      Classified Claims .......................................................................................33
                a.        Berkshire Claims (Class 1) – Impaired ..........................................33
                b.        State of Vermont (Class 2) – Impaired ..........................................34
                          i.          Vermont Claims – Class 2-A .............................................34
                          ii.         Vermont Claims – Class 2-B .............................................35
                c.        CMS Claim (Class 3) – Impaired...................................................35
                d.        The 457 Plan Claims (Class 4) – Impaired ....................................36
                e.        Priority Wage Claims (Class 5) – Unimpaired ..............................37
                f.        Priority Non-Tax Claims, Other Than Priority Wage Claims (Class
                          6) – Unimpaired .............................................................................37
                g.        Patient Refund Claims (Class 7) – Impaired..................................37
                h.        General Unsecured Claims (Class 8) – Impaired ...........................38
        4.      General Claim Treatment Provisions .........................................................38
   E.   Estimated Range of Potential Recoveries for Impaired Classes of Claims ...........39
   F.   Means for Execution of the Plan ............................................................................39
   G.   Jurisdiction .............................................................................................................41
   H.   Treatment of Executory Contracts and Unexpired Leases ....................................42
        1.      Assumed Contracts ....................................................................................42
        2.      Rejection of Executory Contracts and Leases ...........................................43
        3.      Reservation of Rights with Respect to Assumed or Rejected Contracts ...44
   I.   Effect of Confirmation of the Plan ........................................................................44
        1.      Binding Effect of Confirmation .................................................................44
        2.      Good Faith .................................................................................................44
        3.      Exculpation and Injunction ........................................................................45
        4.      Injunctions or Stays....................................................................................45
        5.      Discharge of Debtor ...................................................................................46
        6.      No Admissions ...........................................................................................46

                                                         ii
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                                                   11/02/20 17:34:42
                Desc   Main Document           Page                                                   4 of 57



        J.    Miscellaneous Provisions.......................................................................................46
              1.     Holders of Claims and Interests as of Record Date ...................................46
              2.     Successors and Assigns..............................................................................46
              3.     Reservation of Rights .................................................................................46
              4.     Post-Confirmation Effectiveness of Proofs of Claim ................................47
              5.     Services by and Fees for Professionals ......................................................47
              6.     Severability of Plan Provisions ..................................................................47
              7.     Governing Law ..........................................................................................47
              8.     Final Decree ...............................................................................................48
V.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN .48
        A.    Chapter 7 Liquidation ............................................................................................48
        B.    Alternative Chapter 11 Plan ...................................................................................48
        C.    Dismissal of this Case ............................................................................................49
VI.     CERTAIN FEDERAL TAX CONSEQUENCES .............................................................49
        A.    General ..................................................................................................................49
        B.    U.S. Federal Income Tax Consequences to the Debtor .........................................49
        C.    U.S. Federal Income Tax Treatment with Respect to Holders of Allowed
              Claims ....................................................................................................................50
VII.    RISK FACTORS IN CONNECTION WITH THE PLAN ................................................50
        A.    Bankruptcy Considerations ....................................................................................50
        B.    No Duty to Update Disclosures .............................................................................51
        C.    Representations Outside this Disclosure Statement ...............................................51
        D.    No Admission ........................................................................................................51
        E.    Tax and Other Related Considerations ..................................................................51
VIII.   RECOMMENDATION AND CONCLUSION .................................................................51




                                                                  iii
    Case 19-10283 Doc    565 Filed 11/02/20 Entered                                     11/02/20 17:34:42
               Desc   Main Document           Page                                     5 of 57



                                                DISCLAIMER

       THIS SECOND AMENDED DISCLOSURE STATEMENT (THE “DISCLOSURE
STATEMENT”) AND THE DEBTOR’S SECOND AMENDED PLAN OF
REORGANIZATION OF SPRINGFIELD HOSPITAL, INC. DATED NOVEMBER 2,
2020, A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT 1 (THE “PLAN”),
AND THE ACCOMPANYING BALLOTS AND RELATED MATERIALS DELIVERED
HEREWITH, ARE BEING PROVIDED BY THE DEBTOR2 TO KNOWN HOLDERS OF
CLAIMS PURSUANT TO § 1125 OF THE BANKRUPTCY CODE IN CONNECTION
WITH THE SOLICITATION OF VOTES TO ACCEPT THE PLAN PROPOSED BY THE
DEBTOR.

      IF YOU ARE ENTITLED TO VOTE ON THE PLAN, THEN YOU ARE
RECEIVING A BALLOT WITH YOUR NOTICE OF THIS DISCLOSURE STATEMENT.
THE DEBTOR, AS PLAN PROPONENT, URGES YOU TO VOTE TO ACCEPT THE
PLAN.

     EACH HOLDER OF A CLAIM AGAINST THE DEBTOR ENTITLED TO VOTE
TO ACCEPT OR REJECT THE PLAN SHOULD READ THIS DISCLOSURE
STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING. NO
SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN MAY BE MADE
EXCEPT PURSUANT TO THIS DISCLOSURE STATEMENT AND § 1125 OF THE
BANKRUPTCY CODE. NO HOLDER OF A CLAIM SHOULD RELY ON ANY
INFORMATION RELATING TO THE DEBTOR, ITS PROPERTY, OR THE PLAN
OTHER THAN THAT CONTAINED IN THIS DISCLOSURE STATEMENT AND THE
ATTACHED EXHIBITS.

     THIS DISCLOSURE STATEMENT IS THE ONLY DOCUMENT AUTHORIZED
BY THE BANKRUPTCY COURT TO BE USED IN CONNECTION WITH THE PLAN.
NO SOLICITATION FOR OR AGAINST THE PLAN MAY BE MADE EXCEPT
THROUGH THIS DISCLOSURE STATEMENT.

     THIS DISCLOSURE STATEMENT CONTAINS A SUMMARY OF CERTAIN
PROVISIONS OF THE PLAN. ALTHOUGH THE DEBTOR HAS MADE EVERY
EFFORT TO ENSURE THAT THIS SUMMARY PROVIDES ADEQUATE
INFORMATION WITH RESPECT TO THE PLAN, IT DOES NOT PURPORT TO BE
COMPLETE AND IS QUALIFIED TO THE EXTENT IT DOES NOT SET FORTH THE
ENTIRE TEXT OF THE PLAN. IF THERE IS ANY INCONSISTENCY BETWEEN THE
PLAN AND THE SUMMARY OF THE PLAN CONTAINED IN THIS DISCLOSURE
STATEMENT, THEN THE PLAN SHALL CONTROL. ACCORDINGLY, EACH
HOLDER OF A CLAIM SHOULD REVIEW THE PLAN IN ITS ENTIRETY.


2
          Capitalized terms not otherwise specifically defined in this Disclosure Statement shall have the meaning
attributed to them in the Plan. Each definition in this Disclosure Statement is intended to include both the singular
and plural. Headings are for convenience or reference and shall not affect the meaning or interpretation of this
Disclosure Statement.

                                                         1
  Case 19-10283 Doc    565 Filed 11/02/20 Entered    11/02/20 17:34:42
             Desc   Main Document           Page    6 of 57



     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH § 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE BANKRUPTCY
RULES AND NOT IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES
LAWS OR OTHER APPLICABLE NON-BANKRUPTCY LAW.            PERSONS OR
ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING, OR
TRANSFERRING CLAIMS AGAINST THE DEBTOR SHOULD EVALUATE THIS
DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR
WHICH IT WAS PREPARED. THIS DISCLOSURE STATEMENT SHALL NOT BE
CONSTRUED TO BE ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL
EFFECTS OF THE REORGANIZATION OR LIQUIDATION OF THE DEBTOR AS TO
HOLDERS OF CLAIMS AGAINST THE DEBTOR.

     IRS CIRCULAR 230 NOTICE: TO ENSURE COMPLIANCE WITH IRS
CIRCULAR 230, HOLDERS OF CLAIMS ARE HEREBY NOTIFIED THAT: (A) ANY
DISCUSSION OF U.S. FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN
THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED,
AND CANNOT BE USED, BY HOLDERS OF CLAIMS FOR THE PURPOSE AVOIDING
PENALTIES THAT MAY BE IMPOSED ON THEM UNDER THE INTERNAL
REVENUE CODE; (B) SUCH DISCUSSION IS WRITTEN IN CONNECTION WITH THE
PROMOTION OR MARKETING BY THE DEBTOR OF THE TRANSACTIONS OR
MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF CLAIMS SHOULD SEEK
ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN
INDEPENDENT TAX ADVISOR.

     THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES
EXCHANGE COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE
SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS
PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE
STATEMENT OR UPON THE MERITS OF THE PLAN. NEITHER THIS DISCLOSURE
STATEMENT NOR THE SOLICITATION OF VOTES TO ACCEPT OR REJECT THE
PLAN CONSTITUTES AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER
TO BUY SECURITIES IN ANY STATE OR JURISDICTION IN WHICH SUCH OFFER
OR SOLICITATION IS NOT AUTHORIZED.

     THIS DISCLOSURE STATEMENT MAY CONTAIN “FORWARD LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. SUCH STATEMENTS CONSIST OF ANY
STATEMENT OTHER THAN A RECITATION OF HISTORICAL FACT AND CAN BE
IDENTIFIED BY THE USE OF FORWARD LOOKING TERMINOLOGY SUCH AS
“MAY,” “EXPECT,” “ANTICIPATE,” “ESTIMATE,” OR “CONTINUE” OR THE
NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE
TERMINOLOGY. THE READER IS CAUTIONED THAT ALL FORWARDING
STATEMENTS ARE NECESSARILY SPECULATIVE AND THERE ARE CERTAIN
RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL EVENTS OR
RESULTS TO DIFFER MATERIALLY FROM THOSE REFERRED TO IN SUCH
FORWARD LOOKING STATEMENTS.

                                   2
  Case 19-10283 Doc    565 Filed 11/02/20 Entered    11/02/20 17:34:42
             Desc   Main Document           Page    7 of 57




     HOLDERS OF CLAIMS SHOULD NOT CONSTRUE THE CONTENTS OF THIS
DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL,
OR TAX ADVICE. EACH SUCH HOLDER SHOULD CONSULT WITH ITS OWN
LEGAL, BUSINESS, FINANCIAL, AND TAX ADVISORS AS TO ANY SUCH MATTERS
CONCERNING THE SOLICITATION, THE PLAN, AND THE TRANSACTIONS
CONTEMPLATED THEREBY.

    HOLDERS OF CLAIMS AND OTHER THIRD PARTIES SHOULD BE AWARE
THAT THE PLAN CONTAINS INJUNCTIONS AND RELEASES THAT MAY
MATERIALLY AFFECT THEIR RIGHTS.

    ALL OF THE PROJECTED RECOVERIES TO CREDITORS ARE BASED UPON
THE ANALYSIS PERFORMED BY THE DEBTOR AND ITS PROFESSIONALS.
ALTHOUGH THE DEBTOR HAS MADE EVERY EFFORT TO VERIFY THE
ACCURACY OF THE INFORMATION PRESENTED HEREIN AND IN THE EXHIBITS
ATTACHED HERETO, THE DEBTOR CANNOT MAKE ANY REPRESENTATIONS OR
WARRANTIES REGARDING THE ACCURACY OF THE INFORMATION.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL
NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
LIABILITY, STIPULATION, OR WAIVER, BUT RATHER AS THE DEBTOR’S
STATEMENT OF THE STATUS OF THE RESPECTIVE MATTER.

     THE DEBTOR RECOMMENDS THAT CREDITORS SUPPORT AND VOTE TO
ACCEPT THE PLAN. IT IS THE OPINION OF THE DEBTOR THAT THE
TREATMENT OF CREDITORS UNDER THE PLAN CONTEMPLATES A GREATER
RECOVERY THAN THAT WHICH IS LIKELY TO BE ACHIEVED UNDER OTHER
ALTERNATIVES FOR THE REORGANIZATION OR LIQUIDATION OF THE
DEBTOR. ACCORDINGLY, THE DEBTOR BELIEVES THAT CONFIRMATION OF
THE PLAN IS IN THE BEST INTERESTS OF CREDITORS.

    THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 4:00 EST,
NOVEMBER 30, 2020, UNLESS EXTENDED BY ORDER OF THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF VERMONT.

     YOUR VOTE ON THE PLAN IS IMPORTANT.




                                   3
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                           11/02/20 17:34:42
              Desc   Main Document           Page                           8 of 57



                                                  I.

                                        INTRODUCTION

        On June 26, 2019, the Debtor, filed a voluntary petition for relief under chapter 11 of title
11 of the United States Code in the United States Bankruptcy Court for the District of Vermont.
The Case is administered under case number 19-10283.

        Since the Petition Date, the Debtor has remained in possession of its Assets and managed
its business as a debtor-in-possession under §§ 1107 and 1108 of the Bankruptcy Code. No
committee has been appointed in this Case. No trustee has been appointed in this Case.

         The Debtor submits this Disclosure Statement pursuant to § 1125 of the Bankruptcy Code
in connection with the solicitation of votes to accept or reject the Plan, a copy of which is attached
hereto as Exhibit 1. The summary of the Plan provided in this Disclosure Statement is qualified
in its entirety by reference to the Plan. The Bankruptcy Court will hold hearings on the adequacy
of this Disclosure Statement and on Confirmation of the Plan. The Debtor will request that the
Bankruptcy Court approve this Disclosure Statement as containing “adequate information,” in
accordance with § 1125(b) of the Bankruptcy Code, to enable a hypothetical, reasonable investor
typical of claimholders in a Class of Claims entitled to vote as set forth in the Plan to make an
informed judgment about whether to accept or reject the Plan.

        The Disclosure Statement sets forth certain information regarding: (i) the Debtor’s
prepetition operating and financial history; (ii) the Debtor’s need to file for relief under chapter 11
of the Bankruptcy Code; (iii) significant events that have occurred during the Case; (iv) the terms
of the Plan; (v) the manner in which Distributions will be made under the Plan; (vi) certain effects
of Confirmation of the Plan; (vii) certain risk factors associated with the Plan; and (viii) the
confirmation process and the voting procedures that Holders of Claims entitled to vote under the
Plan must follow for their votes to be counted.

       The following documents are attached as exhibits to this Disclosure statement:

       Exhibit 1:      The Plan and all related Exhibits

       Exhibit 2:      Master Shared Services Agreement

       Exhibit 3:      Liquidation Analysis

       Exhibit 4:      Contingent Claim Objections Schedule

        The Confirmation Hearing will be held, via Zoom, on at 9:30 a.m. on December 9, 2020,
before the Honorable Colleen A. Brown, United States Bankruptcy Judge, at the Bankruptcy Court
located at 151 West Street, Rutland, Vermont. At the Confirmation Hearing, the Bankruptcy Court
will consider whether the Plan satisfies the various requirements for Confirmation under the
Bankruptcy Code. Objections, if any, to Confirmation of the Plan must be filed and served so that
they are received on or before 4:00 p.m. on November 30, 2020. The Confirmation Hearing may

                                                  4
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                         11/02/20 17:34:42
              Desc   Main Document           Page                         9 of 57



be adjourned from time to time by the Bankruptcy Court without further notice except for the
announcement of the adjournment date made at the Confirmation Hearing or at any subsequently
adjourned Confirmation Hearing

     THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE
STATEMENT DOES NOT CONSTITUTE A DETERMINATION WITH RESPECT TO
THE MERITS OF THE PLAN. ALL CREDITORS ARE ENCOURAGED TO READ THIS
DISCLOSURE STATEMENT AND ITS EXHIBITS CAREFULLY AND IN THEIR
ENTIRETY BEFORE DECIDING TO VOTE TO ACCEPT OR REJECT THE PLAN.

      THE DEBTOR BELIEVES THAT CREDITORS SHOULD VOTE TO ACCEPT
THIS PLAN.

                                                II.

   DESCRIPTION OF THE DEBTOR’S BUSINESS AND THE REASONS FOR THE
                         CHAPTER 11 FILING
A.   The Debtor

        The Debtor is a non-profit Vermont business corporation. The Debtor operates a 25-bed
general medical and surgical hospital located in Springfield, Vermont, with approximately 250
full-time equivalent employees and more than 350 total employees. It is devoted to improving the
health and quality of life for patients in southeastern Vermont and southwestern New Hampshire
(the “Service Area”). The Service Area includes Springfield, Ludlow, Chester, Londonderry, and
Bellows Falls, Vermont, as well as Charlestown, New Hampshire.

        Springfield Medical Care Systems, Inc. (“SMCS”) is the single Class B and only voting
member of the Debtor. SMCS voted to authorize the chapter 11 filing of the Debtor and separately
commenced its own chapter 11 case pending before the Bankruptcy Court with a docket number
of 19-10285. SMCS is a Vermont non-profit that operates nine federally qualified health centers
(each an “FQHC” and collectively “FQHCs”) in the Service Area. SMCS has historically provided
certain shared services for both companies as they deliver health care in the Service Area and
continues to be an important referral source for the Debtor. The chapter 11 cases of the Debtor
and SMCS have provided a forum for the two companies to separate certain aspects of their
business operations and management so that they can emerge from chapter 11 with operational,
financial, and management independence from a governance standpoint, while retaining the
benefits of a continued business relationship.

        The Debtor provides the following services, among others, to patients in its Service Area:
(a) inpatient services including end-of-life care, nursing care to support transitions to home
(“swing bed” care), and hospitalist services to coordinate inpatient care; (b) outpatient services
including cardiology testing, emergency department services, lab testing, and outpatient medical
procedures (e.g., blood transfusions, injections, would care); (c) a range of imaging services
including CT scanning, mammography, MRI, and ultrasound; (d) therapy rehabilitation services
including alternative pain management, occupational therapy, physical therapy, speech therapy;
(e) limited general surgical services (and providing an operating room to visiting specialists); (f)

                                                 5
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                           11/02/20 17:34:42
             Desc    Main Document           Page                          10 of 57



primary care services; (g) numerous types of specialty care primarily provided by physicians
utilizing the Debtor’s facilities; and (h) support for community groups.

         In 2019, there were 14,254 emergency department visits and 4,315 total acute inpatient
days. The emergency department has 12 beds. It is supported by 24-hour coverage of testing
facilities, including laboratory testing and radiology. The Debtor currently has 25 licensed beds
and the average daily acute inpatient census is 12 patients. Acute patients are typically discharged
within 96 hours. The Debtor also has “swing beds”—essentially beds used for rehabilitative, non-
acute care.

        The Debtor also provides mental health services at The Windham Center, located at 1
Hospital Court, #12, Bellows Falls, Vermont. The Windham Center currently provides treatment
for patients requiring mental health services and who have tested positively for Covid-19. There
are 10 beds with an average daily census of 7 patients.

       The Debtor is the only hospital in Springfield and plays an important role as a hospital
required to provide care to patients for most procedures regardless of their ability to pay. The
nearest hospitals are Mt. Ascutney Hospital and Health Center (“Mt. Ascutney”), in Windsor,
Vermont (about 22 miles away and a 30-minute drive); and Valley Regional Healthcare (“Valley
Regional”), in Claremont, New Hampshire (about 20 miles away and a 30-minute drive).

        Many patients within the Service Area face long travel times—even without inclement
weather—to obtain hospital-level services at the Debtor’s facility in Springfield. If the Debtor
shuts down, then many patients in the Service Area would face even longer travel times to obtain
hospital services. Increased distances to emergency rooms are correlated with worse health
outcomes. Kelly, C., Hulme, C., Farragher, T., & Clarke, G., Are differences in travel time or
distance to healthcare for adults in global north countries associated with an impact on health
outcomes? A systematic review. BMJ open, 6(11), e013059. doi:10.1136/bmjopen-2016-013059
(Nov. 24, 2016), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5178808/# (last
visited June 3, 2019).

         By virtue of the Debtor’s rural location, size, and certain services that it provides, it
qualifies as and is a critical access hospital under the Medicare and Medicaid programs. Congress
created the critical access hospital designation in 1997 in order to reduce the financial vulnerability
of rural hospitals while also ensuring that essential health services are available to rural
communities.                     See        RHIhub,          Critical        Access         Hospitals,
https://www.ruralhealthinfo.org/topics/critical-access-hospitals (last visited Jan. 9, 2019). To
meet the designation criteria, a hospital must maintain no more than 25 inpatient beds and have 24
hour emergency services. 42 C.F.R. §§ 485.610(c), 485.618(a), 485.620. There are also
requirements that a critical access hospital be at least 35 miles from the nearest hospital. Because
of this, the Debtor would not be able to be designated as a critical access hospital if it loses that
status due to the proximity of Mt. Ascutney and Valley Regional.




                                                  6
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
               Desc    Main Document           Page                       11 of 57



B.      Events Leading To The Debtor’s Chapter 11 Filing

        The Debtor entered into an affiliation with SMCS approximately 10 years ago. The two
companies share a number of administrative staff members, provide services for one another, and
have, at times, provided financial assistance to one another as needed. This is a novel arrangement
and one of only three in the country that the Debtor’s management is aware of in which a company
operating FQHCs has functioned as a parent entity to a hospital.

        There were numerous business reasons for this arrangement when it was implemented,
including the following: First, SMCS is able to provide important primary care services throughout
the Service Area. Second, SMCS housed certain specialty care physician practices providing
services to patients of the Debtor. This allowed for higher reimbursement for those services due
to regulatory benefits provided to FQHCs while also lowering cost because, among other things,
FQHCs are not subject to tort liability. See Health Resources & Services Administration, About
The Federal Tort Claims Act (FTCA), available at https://bphc.hrsa.gov/ftca/about/index.html (last
visited June 3, 2019). Third, the Debtor and SMCS could share certain administrative costs.

        This arrangement was successful for many years. Beginning in 2016, however, SMCS and
the Debtor began to face financial challenges due to, among other things, revenue declines;
increased cost for purchased services; increased health care expenses for employees, who
participate in a combined system-level self-funded health plan; and expanded services, some of
which were not profitable. SMCS and the Debtor, combined, faced several years of operating
losses.

        Things came to a head in the fall of 2018. Independent auditors learned during the
preparation of the audited financial statements that the Debtor had not paid the third quarter
employment taxes and brought this information to the Debtor’s board of directors and the board
of directors of SMCS. This led to a change in executive management and selection of Quorum
Health Resources, LLC (“QHR”) to provide management and consulting services for the Debtor
and SMCS. Management services included providing the Debtor with an interim chief executive
officer and an interim chief financial officer shared with SMCS.

        Since the retention of QHR, the Debtor and SMCS have approved and management has
implemented numerous service line and staffing changes in order to reduce approximately $6.2
million of expenses (as of the Petition Date). About $4 million of these cuts are attributable to the
Debtor, and about $2.2 million are attributable to SMCS. These changes have included terminating
certain services, including birthing services; across-the-board salary reductions, some of which
were restored to maintain the Debtor’s nursing staff; and other changes to right-size the Debtor.
SMCS has also made significant changes. The executive leadership team’s salaries were reduced
at the same time as all other employees.

       The goal of these changes—and this chapter 11 case—was to position the Debtor and
SMCS to be viable on a go-forward basis once they restructure their balance sheets and implement
further changes that include separating business operations. This restructuring has been
challenging for many reasons.



                                                 7
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
               Desc    Main Document           Page                       12 of 57



        For example, prior to the Petition Date, news of the Debtor’s financial condition became
public in the fall of 2018 and the fact that the Debtor was considering chapter 11 became public in
the winter of 2019 and again in late spring 2019. This prompted some vendors to tighten credit
terms, some employees to quit in order to cash out available earned time off, and created a
challenging environment with certain key parties.

C.      Summary of the Debtor’s Most Significant Indebtedness

       The Debtor provides the following discussion of significant Prepetition and Postpetition
Claims that require resolution under the Debtor’s Plan. This discussion is not exhaustive.

        1.     Berkshire Bank

        Prior to the Petition Date, the Debtor entered into the following two loans with Berkshire:
(a) Revolving Demand Note in the maximum principal amount of $3,000,000.00 (any and all
documents entered into in relation to this loan, the “Revolving Line of Credit Loan Documents”
and the loan evidenced by the Revolving Line of Credit Loan Documents, the “Revolving Line of
Credit”); and (b) Commercial Term Loan in the original principal amount of $12,000,000.00 (any
and all documents entered into in relation to this loan, the “Term Loan Documents” and the loan
evidenced by the Term Loan Documents, the “Berkshire Term Loan”). The total amount
outstanding under the Revolving Line of Credit and the Berkshire Term Loan as of the Petition
Date (according to the proof of claim filed by Berkshire) equaled $9,548,235.99. SMCS is jointly
liable on the obligations owed to Berkshire under the Revolving Line of Credit and the Berkshire
Term Loan.

       In addition, prior to the Petition Date, Berkshire issued a letter of credit to the Debtor and
SMCS in the amount of $95,000.00 for the benefit of MEMIC Indemnity Company (the “Letter of
Credit”). The Debtor and SMCS have not drawn on the Letter of Credit

        The Revolving Line of Credit and the Berkshire Term Loan are secured by liens on certain
property of the Debtor, as modified by the Cash Collateral Order [Dkt. No. 86] (as defined in the
Plan). Berkshire claims a security interest in most forms of personal property of the Debtor (any
and all personal property of the Debtor, as of the Petition Date, pledged to Berkshire as collateral,
the “Berkshire Personal Property Collateral”). Berkshire claims mortgage interests in the Debtor’s
hospital campus located at 25 Ridgewood Road, Springfield, Vermont. There are adjacent
properties owned by the Debtor located at 30 Ridgewood Road, land on Ridgewood Road, and
198 Park Street. The Debtor’s property located at 198 Park Street is unencumbered. The Debtor
also owns real property located at 55 Vermont Route 11, Chester, Vermont, which is
unencumbered.

        The obligations of the Debtor and SMCS under the Berkshire Term Loan are guaranteed,
in part, by the United States Department of Agriculture, acting through the Office of Rural
Development (“USDA”).




                                                 8
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         13 of 57



       2.      State of Vermont

        The State of Vermont is one of the Debtor’s regulatory agencies and the Debtor’s largest
creditor. The Plan seeks to provide treatment for approximately $9,000,000.00 in Claims held by
Vermont. Vermont’s Claims are comprised of Prepetition and Postpetition amounts. The
Prepetition Claim is in the approximate amount of $3,100,000.00 and includes about
$2,000,000.00 in that Vermont alleges is a Priority Tax Claim, which, if correct, would mean the
Claim must be paid before General Unsecured Claims. Vermont’s Claims also include
Postpetition amounts comprised of approximately $4,600,000.00 in unpaid provider taxes
(estimated as of December 31, 2020) and the Postpetition Term Loan in the amount of
$1,300,000.00.

        Vermont is also providing the Debtor with a $4,000,000.00 grant to make certain payments
required under the Plan on the Effective Date. This grant is referred to under the Plan as the “Exit
Funding.” Without the Exit Funding and without Vermont’s agreement to waive portions of its
Claim and its right to payment of not less than $4,650,000.00 on the Effective Date, to the extent
such amount is an Allowed Administrative Claim, the Debtor’s reorganization would be extremely
difficult and liquidation would be possible.

       The proposed treatment of Vermont’s Claims is discussed below.

       3.      Centers for Medicare and Medicaid Services

       The Debtor is a Medicare provider and a party to several Medicare Provider Agreements
with CMS, the federal agency administering the Medicare program. CMS, in turn, is a regulatory
agency and creditor of the Debtor. CMS filed Proof of Claim 114 on the Claims Register of this
Case. It reflects Prepetition and Postpetition Claims in the approximate amount of $4,600,000.00
stemming from overpayments to the Debtor. Of this total amount, CMS alleges that $1,100,000.00
was paid to the Debtor Postpetition and entitled to allowance as an Administrative Claim entitled
to payment in full on the Effective Date. As discussed elsewhere, the Debtor does not currently
have the ability to pay this amount on the Effective Date.

       Treatment of CMS’s Claims is discussed below.

       4.      Pension Claims

        The Debtor maintains a defined-benefit pension plan named the “Springfield Hospital Pension
Plan” (the “Pension Plan”). As of the Petition Date, there were approximately 201 participants in the
Pension Plan who were currently receiving benefits, and there were approximately 166 employees of
the Debtor who may be eligible for benefits under the Pension Plan upon retirement. No new
employees were eligible to enter the Pension Plan after February 28, 2006.

        The Debtor explored a distress termination of the Pension Plan under applicable labor and
bankruptcy law. There were risks and uncertainty in connection with doing so—and it would have
resulted in the requirement of the Debtor to pay upwards of $1,500,000.00 in termination costs. The
Debtor does not have sufficient liquidity to do so at this time. Thus the Debtor intends to maintain

                                                 9
    Case 19-10283 Doc    565 Filed 11/02/20 Entered                                   11/02/20 17:34:42
              Desc    Main Document           Page                                  14 of 57



the Pension Plan unaffected by this Case and believes that it has the financial ability to do so for the
foreseeable future.

         Based on this, Confirmation will result in PBGC withdrawing Proofs of Claim 60, 61, and 62
in the aggregate amount of $5,286,787.00. Participants in the Pension Plan shall retain whatever
rights they may have under the Pension Plan.

        Confirmation makes no determination on whether SMCS has any liability for costs related to
the Pension Plan as a contributing sponsor or member of any controlled group related to the Pension
Plan. PBGC has reserved all of its rights to assert now or in the future that SMCS is a contributing
sponsor or member of the Pension Plan’s controlled group. The Debtor has reserved all of its rights
in the event that a court of competent jurisdiction determines SMCS has such status or liability.

        5.       Intercompany Claims Between the Debtor and SMCS

        As discussed above, the Debtor and SMCS have historically operated as part of the same
system with overlapping administrative and operational support. As a result of that
interrelatedness, certain intercompany Claims have arisen in which the Debtor and SMCS owe one
another for services, both prior to and after the Petition Date, and many of those Claims went
unpaid and/or were not reflected as balance sheet liabilities.

        After the Petition Date, the Debtor Filed Proof of Claim No. 50 in the chapter 11 case of
SMCS asserting a General Unsecured Claim against SMCS in the amount of $11,295,122.00 based
on Prepetition liabilities and transfers to third parties that the Debtor asserted benefited SMCS and
other Causes of Action. SMCS, on the other hand, Filed Proof of Claim No. 93 in this Case
asserting a General Unsecured Claim against the Debtor in the amount of $1,821,012.00 based on
Prepetition liabilities. The Debtor does not intend to pursue litigation based on its Prepetition
Causes of Action against SMCS for the reasons discussed in § III(E) of this Disclosure Statement.

        However, While the Debtor and the Hospital are not pursuing Prepetition, intercompany
Claims, they have reached an agreement regarding the treatment and amount of Postpetition
intercompany Claims. Specifically, during the Postpetition period, the Debtor funded certain costs
and expenses relating to the self-funded health and dental plans of the companies (the “Funded
Health Claims”) on behalf of SMCS from June 26, 2019 through December 31, 2019 (the “Health
Claim Funding Period”).3 SMCS, in turn, funded the costs and expenses of the Debtor relating to
certain administrative expenses provided to the Debtor by SMCS (the “Administrative Support
Services”) during the Health Claim Funding Period. After the Health Claim Funding Period, the
SMCS continued and currently continues to provide the Administrative Support Services to the
Debtor, and, effective as of July 31, 2020, the Debtor began to provide and continues to provide
certain administrative and other services to SMCS.



3
 The Funded Health Claims were calculated by taking the total amount of health claims funded during the Health
Claim Funding Period for both the Debtor and SMCS and allocating 43% to SMCS and 57% to the Debtor. These
percentage allocations were driven by the number of participants in the health, pharmacy, and dental plans of each
entity.

                                                       10
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                                 11/02/20 17:34:42
               Desc    Main Document           Page                                15 of 57



        After accounting for the Funded Health Claims, the Administrative Support Services, and
any and all additional intercompany Claims arising after the Petition Date, as of July 31, 2020, the
SMCS owed the Debtor $484,685.00 as an Administrative Expense Claim to be Allowed in
SMCS’s chapter 11 case (the “Hospital Administrative Claim”). The amount of the Hospital
Administrative Claim may adjust between July 31, 2020 and the Confirmation Date (the as-
adjusted Hospital Administrative Claim as of the Confirmation Date shall continue to be referred
to as the Hospital Administrative Claim). Any Claims held by SMCS against the Debtor that arose
prior to the Petition Date are Classified in the Plan as General Unsecured Claims.

        6.       Trade Debt

        The Debtor’s Schedules [Dkt. No. 180] reflect unsecured Claims held by trade creditors
and patients who may be owed refunds for services in the approximate amount of $8,000,000.00.4
Patient refunds can arise out of a number of scenarios, however, a common scenario occurs when
a patient pays for medical services at or near the date of service, and the Claim ultimately ends up
getting paid through insurance coverage at a point after the initial payment. In such circumstances,
the Debtor owes a refund to the patient or guarantor for the claim. As of the Petition Date, the
Debtor owed approximately $120,000.00 in potential refund Claims to patients (the “Patient
Refund Claims”).

                                                      III.

                                       THE CHAPTER 11 CASE

        The foregoing events and conditions affecting the Debtor’s cash flow, among other things,
resulted in a decline in the Debtor’s financial condition and led to the commencement of this Case
on June 26, 2019.

       The following are significant events and issues arising during the Case, including a
discussion of certain deadlines that will be set in conjunction with Confirmation of the Plan:

A.      The Employment of Professionals

       During the courts of the Case, the Bankruptcy Court approved the employment of the
following professionals:

                Murray, Plumb & Murray, as chapter 11 counsel for the Debtor [Dkt. No. 71];

                Spinglass Management Group, LLC, as financial advisor for the Debtor [Dkt. No.
                 371];




4
        The total amount of claims on Schedule E/F totals about $14 million. Debtor scheduled a Claim in favor of
Vermont in the approximate amount of $3,000,000.00 and a Claim in favor of CMS in the approximate amount of
$3,100,000.00.

                                                       11
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
               Desc    Main Document           Page                       16 of 57



              Quorum Health Resources, LLC, to provide contracted management and consulting
               services for the Debtor and shared chief financial officer services for SMCS [Dkt.
               No. 114];

              Berry Dunn, as accountants for the Debtor, consistent with Prepetition practice
               [Dkt. No. 323];

              Primmer, Piper, Eggleston & Cramer, P.C., as special counsel for health care
               matters [Dkt. No. 82];

              Sheehey Furlong & Behm P.C., as special trial counsel, providing defense counsel
               for certain negligence and malpractice matters brought in the Vermont Superior
               Court under coverage from the Debtor’s insurance policies [Dkt. No. 267];

              Theriault & Joslin, P.C., as special trial counsel, providing defense counsel for
               certain negligence and malpractice matters brought in the Vermont Superior Court
               under coverage from the Debtor’s insurance policies [Dkt. No. 453]; and

              Ankura Consulting Group, LLC, as valuation professional, providing a formal
               valuation and appraisal of the Debtor’s business enterprise, real property and
               tangible personal property [Dkt. No. 461].

        There was no committee of creditors and no patient care ombudsman (“PCO”) appointed
in this case. The United States Trustee did not convene a committee. As for appointment of a
patient care ombudsman, the Debtor filed a motion seeking a determination that a PCO was not
necessary based on the facts and circumstances in this case [Dkt. No. 191] (the “PCO Motion”).
The Bankruptcy Court granted the PCO Motion.

B.      Use of Cash Collateral and Cash Availability During the Case

        Companies reorganizing in chapter 11 tend to finance continuing business activities
through collections of accounts receivable, post-petition financings, or a combination of both. In
this Case, the Debtor initially intended to manage its business and finances without access to a line
of credit or debtor-in-possession financing facility. Instead, the Debtor intended to rely on cash,
collections of accounts receivable, and any other payments that convert to cash. Together, these
types of property are “cash collateral” within the meaning of § 363(a) of the Bankruptcy Code
(“Cash Collateral”).

        A debtor can obtain permission to use Cash Collateral either by obtaining consent of parties
who claim an interest in Cash Collateral or over their objection by demonstrating that those parties’
interests are adequately protected either by virtue of or notwithstanding the use of Cash Collateral.
Here, Berkshire Bank claims an interest in the Debtor’s Cash Collateral. Early in the case,
Berkshire and the Debtor agreed to general terms for the use of Cash Collateral until Confirmation
of a Plan. These terms are set forth in the Bankruptcy Court’s Order Granting Emergency Motion
For Authority To Use Cash Collateral On An Interim Basis And Scheduling A Hearing
Authorizing The Use Of Cash Collateral On A Final Basis [Dkt. 86] (the “First Cash Collateral

                                                 12
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
               Desc    Main Document           Page                       17 of 57



Order”). Pursuant to the First Cash Collateral Order, the Debtor was authorized to use Cash
Collateral for an initial time period until October 6, 2019, and then for further periods of time by
consent of Berkshire and subject to stipulated orders authorizing use of Cash Collateral. Working
cooperatively with Berkshire on use of Cash Collateral likely reduced expense that would have
come from contested proceedings regarding use of Cash Collateral.

        In March of 2020, the Debtor faced imminent and significant cash availability issues
attributable to declining patient volume in the immediate aftermath of Covid-19 due to deferral,
cancellation, or rescheduling of elective procedures, outpatient procedures, and office visits at the
hospital. The Debtor generates the majority of its revenue from these types of procedures and
office visits. Thus stay-at-home orders and voluntary deferment of medical care caused the Debtor
to create less accounts receivable and, therefore, have less cash for business operations.

       To avoid the risk of immediate closure, Vermont provided the Debtor with a $1,300,000.00
Term Loan secured by the Debtor’s interest in various federal payments provided by the U.S.
Department of Health and Human Services Public Health and Social Services Emergency Fund
(and any other federal agency or instrumentality administering such relief) pursuant to the
Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136, which is known as the
CARES Act (the “Federal Payments”), to the extent a security interest could be granted in the
Federal Payments. The Bankruptcy Court authorized this financing on an emergency basis by
entry of its Order (A) Granting Emergency Motion to Authorize Post-Petition Financing, (B)
Authorizing the Debtor to Obtain Secured, First-Priority, Post-Petition Financing, (C) Granting
Related Liens and Superpriority Claims (D) Authorizing the Debtor to Use Cash Collateral, (E)
Granting Adequate Protection, and (F) Granting Related Relief [Dkt. No. 355] (the “DIP Order”).
A copy of the final, executed loan agreement between the Debtor and Vermont is located at Docket
Entry 365.

C.      Operational Matters

       The Debtor made operational changes before and during the start of the Case to optimize
services and expenses, in addition to responding to Covid-19.

        Operating expenses for the budget year starting October 1, 2020 (FY 2021) are projected
to be reduced by $9 million compared to year-end results for the budget ending September 30,
2019 (FY 2018). Reductions, which include certain operational changes made prior to the start of
the Case, include the following:

              Elimination of child birth services, resulting in annual savings of approximately
               $860,000.00.

              Boosting laboratory department staffing productivity and reducing costs, resulting
               in annual savings of approximately $400,000.00.

              Reductions and changes to employee benefits, resulting in savings of
               approximately $1,900,000.00 annually.


                                                 13
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         18 of 57



              Reducing temporary or “locums” staffing and shifting to contracted service from a
               third-party, resulting in annual savings of approximately $1,600,000.00;

              Change the staffing model for the Hospital’s hospitalist program, including
               renegotiated contracts with providers to alter coverage and availability, resulting in
               annual savings of approximately $1,000,000.00;

              Outsourcing anesthesia and reducing the number of procedures offered that require
               anesthesia (e.g. elimination of childbirth), resulting in an annual savings of
               approximately $635,000.00;

              Reduction of the use of traveling nurses and physicians and locums medical
               providers, resulting in an annual savings of approximately $400,000.00;

              Reduction of third-party management and consulting costs following the exit from
               chapter 11, which will result in annual savings of approximately $1,035,00.00,
               though the Debtor will incur some additional expense to hire its own permanent
               management;

              Reduction in physician costs resulting in an annual savings of approximately
               $200,000.00; and

              Increase group purchasing and utilizing more generic prescriptions, resulting in
               annual savings of approximately $270,000.00.

         In addition, prior to the start of the Case, the Debtor reduced its workforce and instituted
reductions in pay at all levels, including senior executive leadership. The Debtor subsequently
reversed pay reductions for some employees, specifically nursing staff, in order to continue to
attract and retain high-quality nursing staff.

       Significant operational changes during the Case include the following:

              On or about January 1, 2020, the Debtor changed the third-party administrator for
               the self-funded employee health care plan to Harvard Pilgrim. Historically, the
               third-party administrator has invoiced the Debtor for employee health care Claims
               of both the Debtor’s and SMCS’s employees, and the Debtor funded those claims
               on behalf of both companies. Moving forward, post-Confirmation, Harvard
               Pilgrim will continue to invoice the Debtor for Claims of employees of the Debtor
               and SMCS, but SMCS will pay those claims for its employees on a regular basis as
               invoices are received. As a result, although the Debtor and SMCS will continue to
               benefit from the efficiencies of using the same third-party administrator, each
               company will fund its own employee health care expenses.

              Effective on July 28, 2020, as part of separating operations, the Debtor and SMCS
               entered into a Master Shared Services Agreement (the “MSSA”) in the form
               attached hereto as Exhibit 2. The MSSA is intended to ensure that administrative

                                                 14
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                      11/02/20 17:34:42
               Desc    Main Document           Page                     19 of 57



               and other employees who provide services primarily to the Debtor are employed by
               the Debtor, and vice versa as to SMCS. To achieve that goal, certain employees of
               SMCS were transitioned to the Debtor, with SMCS and the Debtor sharing the
               services of certain of those employees by agreement. The MSSA provides that to
               the extent an employee of one company continues to provide services that benefit
               the other company, the employer will be compensated for those services.

        The Debtor has, and continues to, identify and implement other operational changes to
achieve its goals of providing high-quality health care services to the community and meeting its
obligations under the Plan.

        Operational changes and financial improvement do not occur in a vacuum. The Green
Mountain Care Board, a regulatory agency of the State of Vermont, approves hospital budgets and
rate increases. The Debtor has sought and obtained rate increases for each of the last two years
and may need to do so in the future.

D.      Exploration of Affiliation and Sale Options and Separation from SMCS

        Before and during the Case, the Debtor explored affiliation and sale options with other
health providers in the State of Vermont and also actively evaluated an exit from chapter 11 both
with and without its current relationship with SMCS.

        While pursuing a sale or affiliation, the Debtor, either directly or through its attorneys,
communicated with two of the larger health systems in Vermont. Only one expressed interest in
engaging in discussions regarding the potential for a transaction in which the Debtor would
become a member of the other party’s system. For a period of several months, the Debtor and
representatives from this other health system invested resources in developing business and
financial models to explore business operations if the Debtor joined this system. While this work
was initially promising, it was not possible to consummate a transaction. The Debtor was unable
to obtain an offer for cash consideration. Moreover, financial uncertainty resulting from Covid-
19, generally in the health care sector and in particular with respect to rural hospitals, made a
transaction more difficult to consummate.

        At the same time, the Debtor explored an exit from chapter 11 on a “stand-alone” basis and
in an affiliation with SMCS. The Debtor, in the exercise of its business judgment, ultimately
determined that severing formal ties with SMCS would be in the Debtor’s best interests. It will
require the Debtor—as well as SMCS—to strengthen business operations and maintain fiscal
discipline. In the recent past, the Debtor and SMCS accrued intercompany liabilities to one another
that were either unpaid or not carried as balance sheet liabilities.

       As a final part of effectuating this change, following Confirmation, SMCS will no longer
be the Debtor’s Class B and sole voting member. SMCS will no longer have veto power over the
Debtor’s business affairs and transactions. A joint subcommittee of the board of directors for each
of the companies (the “Interim Committee”) has been meeting weekly since approximately
January 2019 to provide additional oversight of the two companies during their initial crisis and



                                                15
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                         11/02/20 17:34:42
               Desc    Main Document           Page                        20 of 57



restructuring. The Interim Committee has played an important role in the reorganization of the
two companies.

E.      Exit Funding from Vermont to Facilitate the Debtor’s Reorganization

         In order to maintain continuity of health care services in the Springfield region and to
facilitate the timely and successful reorganization of the Debtor, Vermont has agreed to provide
the Debtor a grant in the amount of $4,000,000.00, which is defined in the Plan and herein as the
“Exit Funding.” As is set forth in more detail below, the Exit Funding shall be used by the Debtor
to fund a settlement and payoff of Berkshire’s Allowed Claim, which is Classified in Class 1 of
the Plan. Discussion of the treatment of Vermont’s Prepetition and Postpetition Claims, including
provision for repayment of a portion of Vermont’s Claims, is discussed below. Vermont has
provided funding to SMCS in a lesser amount and subject to different terms.

F.      The Hospital Pension Plan

        The Pension Plan of the Hospital (the “Pension Plan”) may be a tax-qualified defined
benefit pension plan covered by Title IV of Employee Retirement Income Security Act of 1974,
as amended. The Pension Benefit Guaranty Corporation (“PBGC”) has filed proofs of claim
(collectively, the “PBGC Claims”) against the Debtor and SMCS for: (a) the Pension Plan’s
underfunding on a termination basis; (b) unpaid minimum funding contributions; and (c) pension-
insurance premiums. In the event of a termination of the Pension Plan under 29 U.S.C. §§ 1341(c)
or 1342, the contributing sponsor and all members of its controlled group, may be jointly and
severally liable for the PBGC Claims pursuant to 29 U.S.C. § 1362(a), 26 U.S.C. § 412 and 29
U.S.C. § 1307, all as applicable.

        Upon Confirmation of the Plan, the PBGC shall be deemed to have withdrawn with
prejudice any proofs of claim filed by PBGC against the Debtor with respect to the Pension Plan,
including the PBGC Claims. Notwithstanding any other provision hereof, nothing in the Plan,
the Confirmation Order, or the Bankruptcy Code (including § 1141 thereof) shall be construed as
discharging, releasing, or relieving the Debtor or any party, in any capacity, from any liability with
respect to the Pension Plan under any law, government policy, or regulatory provision. The PBGC
and the Pension Plan shall not be enjoined or precluded from enforcing such liability or
responsibility against any Debtor or any party with such liability or responsibility as a result of
any provisions for satisfaction, release, injunction, exculpation, and discharge of Claims in the
Plan and Confirmation Order. The Debtor and the PBGC reserve all rights with respect to
determining whether SMCS is liable for any obligations relating to the Pension Plan, including
determinations relating to whether the Debtor is part of the controlled group associated with the
Pension Plan.

G.      The 457 Plan

        Certain employees and former employees of the Debtor participated in a 457(b) retirement
plan sponsored by SMCS (the “457 Plan”). There are no Debtor-paid contributions to the 457
Plan, and it is comprised solely of funds contributed by current or former employees of the Debtor
or SMCS. The Debtor and SMCS have determined that maintaining the 457 Plan under the same

                                                 16
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                         11/02/20 17:34:42
               Desc    Main Document           Page                        21 of 57



terms and conditions as existed prior to the bankruptcy filings, unaffected by the reorganization,
is in the best interests of their respective estates. Any proofs of claim filed by participants in the
457 Plan shall be deemed allowed only to the extent allowed and payable under the 457(b) Plan,
if SMCS confirms a chapter 11 providing for such treatment of the 457 Plan. Otherwise, such
Claims in this Case shall be Allowed as General Unsecured Claims.

H.      Potential Avoiding Power Causes of Action

        In the 90 days prior to the Petition Date, the Debtor made numerous disbursements to trade
creditors and other parties as identified in Schedule 3.1 to its Statement of Financial Affairs, as
amended [Dkt. No. 181] (the “90-Day Transfers”). The 90-Day Transfers, which exclude ordinary
payroll payments, total approximately $9.87 million. Claims to avoid and recover the 90-Day
Transfers can only be brought against parties who, in the aggregate, received more than $6,825.00
in the 90 days before the Petition Date. 11 U.S.C. § 547(c)(9). The Debtor is also required to
consider any and all reasonably known defenses the recipients of such transfers may have. These
include (A) a bar to recovery to the extent of new value provided after each avoidable transfer or
(B) a bar to recovery of any transfer made in the ordinary course of business (either between the
parties or in the relevant industry).

       When state and federal tax payments, payments for employee health and benefits,
payments to parties with known defenses, and payments to parties who will receive cure payments
under § 365 of the Bankruptcy Code are removed, the 90-Day Transfers subject to potential
avoidance as Avoiding Power Causes of Action total approximately $3,000,000.00 (the “Potential
Preference Transfers”). A schedule of known Reserved Claims, which includes the Potential
Preference Claims, is attached to the Plan as Exhibit E. Identification of the Potential Preference
Claims on such schedule is not a waiver of the right to bring any other Avoiding Power Causes of
Action, including those among the 90-Day Transfers or otherwise, if the Debtor determines, in the
exercise of its business judgment, that such claim has merit or there are changes to the Debtor’s
Schedule of Assumed Contracts.

        While the Debtor’s evaluation of reasonably known defenses to the Potential Preference
Claims continues, all parties are hereby on notice that the Debtor intends to seek avoidance and
recovery of some or all of the Potential Preference Claims and to use proceeds thereof, less costs
of collection, include attorneys’ fees, to pay Allowed General Unsecured Claims (Class 8) and to
fund the Debtor’s payments to Vermont and CMS in accordance with the Allowed Class 2 and
Allowed Class 3 Claims of such parties. See Plan, § VII(C). As set forth in § VII(C) of the Plan,
the Debtor shall have authority and standing to settle, release, liquidate, or otherwise enforce any
Avoidance Causes of Action, subject to the discretion of the Debtor to determine that any specific
Avoidance Causes of Action should not be brought for any reason, including based on the size of
the Avoidance Cause of Action (even if above the jurisdictional limits in § 547(c)(9) of the
Bankruptcy Code) or any potential adverse impact to the Debtor’s post-Confirmation business
operations. The Debtor will have authority, but not the obligation, to assign Avoidance Causes
of Action to a trustee for the benefit of the Holders of Allowed General Unsecured Claims in Class
8 and Allowed Claims in Class 2 and Class 3. Such trustee, denominated an “Avoidance Trustee”
in the Plan, shall have the same rights, powers, and standing to sue that the Debtor would have



                                                 17
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                               11/02/20 17:34:42
               Desc    Main Document           Page                              22 of 57



with respect to Avoidance Causes of Action. All potential defendants to Avoidance Causes of
Action are hereby on notice of this.

I.      Potential Causes of Action Against SMCS

       The Debtor may holds Prepetition Causes of Action against SMCS.5 This includes the
claims set forth in Proof of Claim 50 on the Claims Register of the chapter 11 case of SMCS (Case
No. 19-10285) (the “POC”). The POC alleges claims totaling $11,295,133.00 based on
intercompany obligations including transfers to third parties that benefited SMCS for which the
Debtor asserts that it did not receive reasonably equivalent value. These Causes of Action are
based on state fraudulent transfer law and federal bankruptcy law, including fraudulent transfer
and preference claims under §§ 544, 547, 548, and 550 of the Bankruptcy Code. The Debtor also
may hold claims against SMCS, as the Debtor’s Class B member, for negligence or
mismanagement resulting in the Debtor’s insolvency.

         The Debtor has determined, in the exercise of its business judgment, that it is not in the
best interests of the Debtor, its estate, or the Debtor’s creditors to pursue these Prepetition Causes
of Action against SMCS. There are several reasons for this. First and foremost, pursuing litigation
against SMCS could irretrievably harm business relations with SMCS to the detriment of the
Debtor. The Debtor’s business requires referrals from primary care physicians. SMCS has, for
many years, been the predominant source of referrals to the Debtor and likely will continue to be
the dominant primary care business in the Debtor’s Service Area following Confirmation. Second,
SMCS has limited cash resources, is not likely able to pay any judgment obtained against it, and
insurance proceeds are likely unavailable due to an insured-versus-insured exclusion in the
applicable insurance policy. Thus litigation, which is speculative by its nature, could lead to
litigation costs without any real prospect of recovery from SMCS’s cash flow. While SMCS does
have certain unencumbered real estate, the value of this property is uncertain, and the Debtor does
not believe its interests are served by forcing a judicial sale of SMCS’s real estate (assuming the
Debtor could obtain a judgment). Third, as a technical matter, the Debtor filed its bankruptcy
petition a few hours before SMCS. It is possible, though far from certain, that SMCS could argue
that the claims that the Debtor has—both those that are pre-bankruptcy claims and those that could
potentially qualify as Avoiding Power Causes of Action under the Bankruptcy Code—arose prior
to the start of SMCS’s bankruptcy case. In that case, the claims would be entitled to the same
treatment and distribution as SMCS’s other general unsecured creditors. Fourth, it is possible that
the Court could subordinate any claims that the Debtor has against SMCS (and vice versa) to the
claims of other creditors. Fifth and finally, liability for any negligence-based claims is speculative,
and an insured-versus-insured exclusion in applicable insurance policies makes recovery of
insurance proceeds unlikely.

J.      Berkshire’s Collateral

      There are other, potentially complicated theories that could be employed to try to avoid the
impact of facially valid security interests in collections from accounts receivable due to

5
       These are separate from the administrative expense claim that the Debtor holds against SMCS for certain
payments that the Debtor has made for SMCS’s benefit during the companies’ chapter 11 cases. The Debtor and
SMCS have agreed to treatment of that claim.

                                                     18
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
               Desc    Main Document           Page                       23 of 57



commingling of funds in deposit accounts. The Debtor does not believe that such litigation would
be a good use of resources or appropriate in light of the proposed treatment of Berkshire’s Claims.

K.      Reservation of Rights

        Except as expressly set forth in the Plan, the Debtor reserves and does not release any and
all Causes of Action, including claims and defenses of any kind, that it may have. This includes
any claims to collect or defenses to the refusal to pay for services provided to patients from third-
party payors including Medicaid, Medicare, and OneCare. The Debtor further reserves all claims,
demands, and causes of action of any kind or nature whatsoever held by, through, or on behalf of
the Debtor or the Estate against any other person or entity that have not otherwise been resolved
or disposed of, whether or not specifically identified in this Disclosure Statement.

     THIS DISCLOSURE STATEMENT CONSTITUTES NOTICE TO ANY PARTY IN
INTEREST THAT THE DEBTOR RESERVES THE RIGHT TO PURSUE ANY AND ALL
SUCH CAUSES OF ACTION TO JUDGMENT AND COLLECTION AND THAT THE
PROCEEDS OF ALL SUCH CAUSES OF ACTION, IF ANY, MAY BE USED TO HELP
FUND CERTAIN OBLIGATIONS UNDER THE PLAN.

L.      Establishment of Bar Dates

        The bar date for filing a Proof of Claim with respect to any Prepetition Claims, except those
of Governmental Units but including a 503(b)(9) Claim, was September 4, 2019 (the “General Bar
Date”).

       The bar date for filing a Proof of Claim based upon the avoidance of a transfer of the
Debtor’s property shall thirty (30) days after judgment avoiding the relevant transfer.

      The deadline for Governmental Units to file Proofs of Claim was December 23, 2019 (the
“Governmental Bar Date”).

       The Plan sets sixty (60) days after the Effective Date as the deadline to seek allowance of
what are defined as Non-Ordinary Course Administrative Claims—essentially claims allowable
under § 503(b) that are not in the nature of Ordinary Course Administrative Expense Claims.

       The Plan sets 60 days after the Effective Date as the deadline to seek allowance of
Professional Fee Claims.

        Under the Plan, Holders of Ordinary Course Administrative Claims are not required to File
any request for payment of such Claims. The Debtor has paid and continues to pay all Ordinary
Course Administrative Claims as they become due. The Debtor shall identify the parties that the
Debtor believes hold Ordinary Course Administrative Claims in a schedule attached to the Notice
of the Effective Date (as defined below). Holders of Ordinary Course Administrative Claim may,
but are not required to, File a motion regarding their Ordinary Course Administrative Claim by the
Non-Ordinary Course Administrative Bar Date.



                                                 19
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                                     11/02/20 17:34:42
               Desc    Main Document           Page                                    24 of 57



        The deadline for seeking allowance of a Claim following rejection of an executory contract
or lease under § 365 of the Bankruptcy Code shall be thirty (30) calendar days after the later to
occur of the Effective Date or the date of entry of an order authorizing rejection of a contract or
lease.

        Any Claims that are not timely filed before the applicable bar date will be forever
barred from assertion against the Debtor, the Estate, or the Assets, unless such deadline is
extended by an Order of the Bankruptcy Court. The Holder of such a Claim is not entitled
to vote on the Plan or to participate in any Distributions in the Case.

        The Confirmation Order would disallow the following Proofs of Claim as having been
filed after the General Bar Date: Proof of Claim 94 (Stryker Endoscopy), Proof of Claim 95
(Stryker Instruments), Proof of Claim 96 (Delta Locum Tenens, LLC), Proof of Claim 97
(Landauer, Inc.), Proof of Claim 98 (Windstream), Proof of Claim 99 (American National
Red Cross), Proof of Claim 100 (American National Red Cross), Proof of Claim 101 (Cigna),
Proof of Claim 102 (Kleen Laundry & Dry Cleaning), Proof of Claim 106 (Precision
Dynamics Corp.), Proof of Claim 108 (Nova Biomedical), Proof of Claim 115 (James
Britain/Computer Program & Systems, Inc.), Proof of Claim 117 (Acumed), Proof of Claim
121 (Pitney Bowes, Inc.), Proof of Claim 122 (Pitney Bowes, Inc.), Proof of Claim 128 (Eagle
Printing & Publishing), Proof of Claim 129 (Soliant Health), and Proof of Claim 130 (Robert
Cochrane). All other rights and bases for objection to such Claims are reserved to the
Debtor, except to the extent set forth herein or by separate Order of the Bankruptcy Court.

       This list does not include Patient Refund Claims, which are addressed in Class 7 of
the Plan. To the extent the Debtor had an objection to a Patient Refund Claim, that objection
has been or will be filed on or before October 23, 2020. If no objection was filed as of October
23, 3030, then the Patient Refund Claim shall be treated as an Allowed Claim in Class 7 of
the Plan.

M.       Summary And Notice Of Certain Additional Claim Objections The Debtor May File
         After The Confirmation Date

      The Debtor has identified in Exhibit G to the Plan a list of Claims to which the Debtor
may object if the Bankruptcy Court confirms a plan of reorganization in this Case under
terms different than those in the Plan filed by the Debtor (the “Contingent Claim Objections
Schedule”).6 The Contingent Claim Objections Schedule is attached hereto as Exhibit 4. If
the Bankruptcy Court confirms the Plan as proposed, then the Debtor will not object to the
Claims identified in the Contingent Claim Objections Schedule. To the extent the
Bankruptcy Court entered an Order enlarging the Debtor’s deadline to object to any Claim
on the Contingent Claim Objections Schedule, such rights are hereby reserved as to the
Holder of any affected Claim.



6
         The Contingent Claim Objections Schedule does not include objections to Claims based solely on late-filed
proofs of claim. However, to the extent the Debtor may have additional bases to object to a late-filed proof of claim,
those additional bases are identified in the Contingent Claim Objections Schedule.

                                                         20
  Case 19-10283 Doc    565 Filed 11/02/20 Entered                11/02/20 17:34:42
            Desc    Main Document           Page               25 of 57



    ALL CLAIMANTS ARE ADVISED TO REVIEW AND LOCATE THEIR NAME
ON THE CONTINGENT CLAIM OBJECTIONS SCHEDULE. IF A CLAIM IS LISTED
ON EXHIBIT G, THEN PLEASE BE ADVISED THAT THE DEBTOR MAY—BUT IS
NOT REQUIRED TO—OBJECT TO THAT CLAIM, IN WHOLE OR IN PART, IF THE
BANKRUPTCY COURT CONFIRMS A PLAN ON TERMS DIFFERENT THAN THOSE
PROPOSED BY THE DEBTOR. THE IDENTIFICATION OF A CLAIM ON EXHIBIT G
DOES NOT GUARANTEE THAT THE DEBTOR, IN ITS DISCRETION, WILL OR
WILL NOT OBJECT TO SUCH CLAIM.

  UNDER § 502(d) OF THE BANKRUPTCY CODE, THE BANKRUPTCY COURT
SHALL DISALLOW ANY CLAIM OF AN ENTITY THAT IS A TRANSFEREE OF AN
AVOIDANCE CAUSE OF ACTION (AS THAT TERM IS DEFINED HEREIN). ALL
HOLDERS OF CLAIMS AGAINST THE DEBTOR WHO ARE LISTED ON THE
DEBTOR’S RESERVED CLAIMS SCHEDULE (AS DEFINED BELOW AND
ATTACHED AS EXHIBIT F) UNDER THE SECTION THEREOF ENTITLED
“AVOIDANCE CAUSES OF ACTION” ARE HEREBY ON NOTICE THAT THEIR
CLAIMS MAY BE DISALLOWED OR OBJECTED TO ON THE BASIS OF § 502(d) OF
THE BANKRUPTCY CODE IN THE EVENT IT IS DETERMINED THEY ARE
RECIPIENTS OF A TRANSFER SUBJECT TO AVOIDANCE.

   Pursuant to the Court’s Order Modifying Claim Objection Procedures And Ballot

Format Requirements [Dkt. No. 523] (the “Claims Order”), the Contingent Claim

Objections Schedule is reproduced as follows:

  Proof of Claim
 No./Schedule E/F         Creditor              Claim Amount       Basis for Objection
       Line
                                                                   Disputed amount
         14          All Service          $13,548.48               based on Debtor’s
                                                                   records
                     U.S. Bank, N.A.
                                                                   Disputed amount
                     d/b/a U.S. Bank
         16                               $64,629.60               based on Debtor's
                     Equipment
                                                                   records
                     Finance
                                                                   Disputed amount
                     Medline
         25                               $57,447.53               based on Debtor’s
                     Industries, Inc.
                                                                   records
                     GreatAmerica                                  Disputed amount
         31          Financial Services   $39,340.27               based on Debtor’s
                     Corp.                                         records
                                                                   Disputed amount
                     Merry X-Ray
         33                               $19,450.87               based on Debtor’s
                     Corp.
                                                                   records

                                           21
 Case 19-10283 Doc    565 Filed 11/02/20 Entered                   11/02/20 17:34:42
           Desc    Main Document           Page                  26 of 57



                                                                     Disputed amount
                    Rutland Regional
       37                                $170,303.55                 based on Debtor’s
                    Med. Center
                                                                     records
                                                                     Claim released per
       39           Berry Dunn           $89,662.00                  retention order, Dkt.
                                                                     No. 323
                                                                     Disputed amount
       55           ProAct, Inc.         $681,578.84                 based on Debtor's
                                                                     records
                                                                     Disputed amount
                    Green Mountain
       64                                $18,552.10                  based on Debtor's
                    Power
                                                                     records
                                                                     No objection as to
                                                                     amount; reservation
       77           Ann Bartlett         $82,128.73
                                                                     as to priority per Dkt.
                                                                     No. 334
                                                                     Disputed as to
                    Winthrop
       78                                $26,620.00                  amount based on
                    Resources Corp.
                                                                     Debtor's records
                                                                     Disputed as to
                    Cheshire Medical
       81                                $79,172.11                  amount based on
                    Center, Inc.
                                                                     Debtor's records
                                                                     Disputed as to
                    Mary Hitchcock
       85                                $536,979.20                 amount based on
                    Memorial Hospital
                                                                     Debtor's records
                                                                     Disputed as to
                    Cheshire Medical
       87                                $99,327.89                  amount based on
                    Center, Inc.
                                                                     Debtor's records
                                                                     Disputed as to
                    Mary Hitchcock
       88                                $510,628.99                 amount based on
                    Memorial Hospital
                                                                     Debtor's records
                    Computer                                         Disputed as to
      115           Programs &           $107,152.89                 amount based on
                    Systems Inc.                                     Debtor's records
                                                                     Disputed as to
                                         $1,035.06, $12,40.47,
  120, 121, 122     Pitney Bowes, Inc.                               amount based on
                                         $21,081.94
                                                                     Debtor's records
                                                                     Disputed as to
Schedule E/F Line   Carefusion
                                         $60,660.00                  amount based on
     3.235          Solutions LLC
                                                                     Debtor's records


                                           22
  Case 19-10283 Doc    565 Filed 11/02/20 Entered       11/02/20 17:34:42
            Desc    Main Document           Page      27 of 57



                                                          Disputed as to
 Schedule E/F Line                                        amount based on
                     CBA                $567,566.76
      3.246                                               Debtor's
                                                          records/satisfied
                                                          Disputed as to
 Schedule E/F Line   Comprehensive                        amount based on
                                        $559,431.46
      3.301          Benefits                             Debtor's
                                                          records/satisfied
                                                          Disputed as to
                                                          amount based on
 Schedule E/F Line                                        Debtor's
                     LINA               $40,834.03
      3.825                                               records/satisfied as
                                                          employee benefit
                                                          program
                                                          Disputed as to
 Schedule E/F Line
                     Medtronic          $12,029.00        amount based on
      3.924
                                                          Debtor's records
                                                          Disputed as to
                                                          amount based on
 Schedule E/F Line   Northeast Delta                      Debtor's
                                        $12,668.83
      3.1023         Dental                               records/satisfied as
                                                          employee benefit
                                                          program
                                                          Disputed as to
 Schedule E/F Line   Pentax Medical
                                        $13,546.15        amount based on
      3.1104         Co.
                                                          Debtor's records
                     Siemens                              Disputed as to
 Schedule E/F Line
                     Healthcare         $91,178.79        amount based on
      3.1287
                     Diagnostics                          Debtor's records
                                                          Disputed as to
 Schedule E/F Line   T Systems
                                        $72,456.15        amount based on
      3.1391         Technologies Ltd
                                                          Debtor's records
                                                          Disputed as to
 Schedule E/F Line   U.S. Nuclear
                                        $13,900.00        amount based on
      3.1477         Regulatory Comm.
                                                          Debtor's records

                                         IV.

                              SUMMARY OF THE PLAN

     THIS SECTION PROVIDES A SUMMARY OF THE STRUCTURE,
CLASSIFICATION, TREATMENT, AND IMPLEMENTATION OF THE PLAN. IT IS
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN. THIS SUMMARY

                                         23
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                           11/02/20 17:34:42
               Desc    Main Document           Page                          28 of 57



DOES NOT PURPORT TO BE COMPLETE. CREDITORS ARE URGED TO READ THE
PLAN IN FULL.

A.      Introduction

        Pursuant to the Plan, the Debtor proposes to effectuate a reorganization and to complete a
balance sheet restructuring that will aid in the Debtor’s viability. On the Effective Date, the
Estate’s interest in all Assets shall vest in the Debtor free and clear of any and all Claims, Interests,
or defenses (including recoupment) with respect to any Claims, whether known or unknown,
asserted or unasserted, or contingent or fixed. Allowed Claims shall receive certain Distributions
discussed in the Plan and below.

B.      Voting Procedures and Confirmation Requirements

        1.      Ballots and Voting Deadlines

       Accompanying this Disclosure Statement is a Ballot for acceptance or rejection of the Plan.
The Bankruptcy Court has directed that, to be counted for voting purposes, Ballots for acceptance
or rejection of the Plan MUST BE SERVED ON THE DEBTOR’S COUNSEL listed
immediately below by no later than 4:00 p.m., prevailing Eastern time, on November 30, 2020
(the “Voting Deadline”):
                                      Andrew C. Helman
                                  Murray, Plumb & Murray
                                         75 Pearl Street
                                    Portland, Maine 04101
                                   ahelman@mpmlaw.com
                                        (207) 523-8290

     BALLOTS NOT ACTUALLY RECEIVED BY THE VOTING DEADLINE MAY
NOT BE COUNTED, AND BALLOTS THAT DO NOT INDICATE EITHER AN
ACCEPTANCE OR REJECTION OF THE PLAN WILL BE DEEMED TO CONSTITUTE
AN ACCEPTANCE OF THE PLAN. BALLOTS MAILED TO THE CLERK OF THE
BANKRUPTCY COURT MAY NOT BE COUNTED.

        Even if you do not vote to accept the Plan, you may still be bound by it if it is accepted by
the requisite Holders of Claims and confirmed by the Bankruptcy Court.

        2.      Parties in Interest Entitled to Vote

       Pursuant to provisions of the Bankruptcy Code, only Holders of Allowed Claims in Classes
of Claims that are Impaired are entitled to vote to accept or reject the Plan. In addition, any Claim
to which an objection has been Filed is not entitled to vote unless the Bankruptcy Court, upon
application of the Holder of the Claim, temporarily allows the Claim in an amount that it deems
proper for the purpose of accepting or rejecting the Plan. Any such application must be heard and
determined by the Bankruptcy Court on or before the Voting Deadline. A vote may be disregarded



                                                   24
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
             Desc    Main Document           Page                       29 of 57



if the Bankruptcy Court determines, after notice and a hearing, that the vote was not solicited or
procedure in good faith or in accordance with the provisions of the Bankruptcy Code.

       3.      Definition of Impairment

        Under § 1124 of the Bankruptcy Code, a Class of Claims is impaired under a plan unless,
with respect to each Claim of such Class, the plan:

       (1)     Leaves unaltered the legal, equitable, and contractual rights of the holder of the
               claim or equity interest; or

       (2)     Notwithstanding any contractual provision or applicable law that entitles the holder
               of a claim or equity interest to demand or receive accelerated payment of such claim
               or equity interest to demand or receive accelerated payment of such claim or equity
               interest after the occurrence of a default:

               (A)    Cures any such default that occurred before or after the commencement of
                      the case under the Bankruptcy Code, other than a default of a kind specified
                      in § 365(b)(2) of the Bankruptcy Code;

               (B)    Reinstates the maturity of such claim or interest as it existed before such
                      default;

               (C)    Compensates the holder of such claim or interest for any damages incurred
                      as a result of any reasonable reliance on such contractual provision or such
                      applicable law;

               (D)    If such claim or such interests arises from any failure to perform a
                      nonmonetary obligation, other than a default arising from failure to operate
                      a nonresidential real property lease subject to § 365(b)(1)(A) of the
                      Bankruptcy Code, compensates the holder of such claim or such interest
                      (other than the debtor or an insider) for actual pecuniary loss incurred by
                      such holder as a result of such failure; and

               (E)    Does not otherwise alter the legal, equitable, or contractual rights to which
                      such claim or interest entitles the holder of such claim or interest.




                                                25
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                       11/02/20 17:34:42
               Desc    Main Document           Page                      30 of 57



        The Debtor has classified Claims as follows:

                                                                               Entitled to Vote
     Class               Type of Claim               Impaired/Unimpaired
                                                                                  (Yes/No)
     Class 1   Berkshire Secured Claims                     Impaired                 Yes

     Class 2   Vermont                                      Impaired                  Yes

     Class 3   CMS Claim                                   Impaired                   Yes
     Class 4   457 Plan                                    Impaired                   No
     Class 5   Priority Wage Claims                       Unimpaired                  No
               Priority Non-Tax Claims, other
     Class 6                                              Unimpaired                  No
               than Priority Wage Claims
     Class 7   Patient Refund Claims                        Impaired                  Yes
     Class 8   General Unsecured Claims                     Impaired                  Yes

C.      Confirmation Procedure

        1.     Confirmation Hearing

        A hearing before the Honorable Colleen A. Brown, United States Bankruptcy Judge, has
been scheduled for 9:30 a.m. on December 9, 2020, via Zoom. Any person who intends to
participate in the hearing on Confirmation of the Plan must contact the courtroom deputy by 10:00
a.m. on December 8, 2020, at jody_kennedy@vtb.uscourts.gov or (802) 657-6404, to give her
the screen name s/he will be using on the device used to connect to the hearing. For security
reasons, failure to provide this information in advance of the hearing may result in exclusion from
the hearing. The Confirmation Hearing may be adjourned from time to time by the Bankruptcy
Court without further notice, except for an announcement made at the Confirmation Hearing or
such continued Confirmation Hearing.

        2.     Procedure and Time for Objections

        Any objection to Confirmation of the Plan must be made in writing and specify in detail
the name and address of the objecting party and all grounds for the objection. Any objection must
be Filed with the Bankruptcy Court and served on counsel for the Debtor by 4:00 p.m. on
November 30, 2020. You may file your response by e-mailing it to efiling@vtb.uscourts.gov;
by mailing the response to U.S. Bankruptcy Court, District of Vermont, P.O. 1663,
Burlington, VT 05402-1663; by hand-delivering the response to the Clerk of the Court at
151 West Street, Rutland, VT 05701 or 11 Elmwood Avenue, Room 200, Burlington, VT
05401; or by filing via the Bankruptcy Court’s CM/ECF filing system. Unless an objection is
timely Filed and served, it may not be considered by the Bankruptcy Court. While not required, it
would assist parties if the amount of the Claim and the number of any Filed Proof of Claim held
by the objecting party is identified in such objection.




                                                26
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                           11/02/20 17:34:42
             Desc    Main Document           Page                          31 of 57



       3.      Requirements for Confirmation

        The Bankruptcy Court will confirm the Plan only if it meets all the requirements of § 1129
of the Bankruptcy Code. Among the requirements for Confirmation are that the Plan be: (a)
accepted by all Impaired Classes of Claims that are entitled to vote or, if rejected by an Impaired
Class, that the Plan “does not discriminate unfairly” against and is “fair and equitable” with respect
to such Class; (b) feasible; and (c) in the “best interests” of Creditors Impaired under the Plan who
have not voted to accept the Plan. The Bankruptcy Court must also find that:

              The Plan has classified Claims in a permissible manner;

              The Plan complies with the technical requirements of chapter 11 of the Bankruptcy
               Code; and

              The Plan has been proposed in good faith.

       4.      Voting and Acceptance of the Plan

        Except as otherwise provided in the Bankruptcy Code, as a condition to Confirmation of
the Plan, the Bankruptcy Court requires each Class of Impaired Claims entitled to vote on the Plan
to vote to accept the Plan. The Bankruptcy Code defines acceptance of a plan by a Class of
Creditors as acceptance by Holders of two-thirds (2/3) in dollar amount and more than one-half
(1/2) number of those Claims in that Class. Holders of Claims who fail to vote may be deemed to
have accepted the Plan. A vote, moreover, may be disregarded if the Bankruptcy Court determines,
after notice and a hearing, that it was not made or solicited in good faith.

         Classes of Claims that are not Impaired under the Plan are conclusively presumed to have
accepted the Plan and, therefore, are not entitled to vote. Classes of Claims that receive no
Distribution under the Plan are conclusively presumed to have rejected the Plan and are not entitled
to vote.

       5.      Best Interests Test

        The “best interests” of Impaired creditors test requires that each Holder of a Claim that has
not voted to accept the Plan and belongs to an Impaired Class receive or retain under the Plan
property of a value that is not less than the value such Holder would receive or retain if the Debtor
were liquidated under chapter 7 of the Bankruptcy Code. To determine what members of each
impaired Class of Claims would receive if the Debtor were liquidated, the Bankruptcy Court must
determine the dollar amount that a liquidation of the Debtor’s Assets would generate in the context
of a chapter 7 liquidation. The amount available for satisfaction of Claims would consist of the
proceeds resulting from the liquidation, reduced by the costs and expenses of the liquidation and
the Claims of secured creditors to the extent of the value of their collateral.

       As a non-profit business corporation, the Debtor’s Case cannot be converted to one under
chapter 7 of the Bankruptcy Code. 11 U.S.C. § 1112(c). Moreover, the Debtor does not consent
to conversion to chapter 7. Thus, no liquidation under chapter 7 is possible at this time. For this

                                                 27
    Case 19-10283 Doc    565 Filed 11/02/20 Entered                                11/02/20 17:34:42
              Desc    Main Document           Page                               32 of 57



reason, any amount received under the Plan is more than is possible for Distribution under chapter
7.7

       Notwithstanding the Debtor’s position with respect to a forced liquidation under chapter 7,
the Debtor has prepared a “liquidation analysis” for a hypothetical liquidation under chapter 7.
The Debtor’s liquidation analysis is attached hereto as Exhibit 2. As set forth therein and as
discussed in the section of this Disclosure Statement reviewing alternatives to Confirmation, the
Debtor believes that each Impaired Class of Claims would receive under the Plan property of a
value that is not less than the value that they would receive if the Debtor were to be liquidated
under chapter 7.

        6.      The Feasibility Test

         The “feasibility” test requires the Bankruptcy Court to find that Confirmation of the Plan
is not likely to be followed by liquidation or the need for further reorganization of the Debtor. The
Debtor believes that the Cash Flow Projections filed as Exhibit A to the Plan demonstrate that the
Debtor is viable and will continue to be viable. In other words, the Debtor does not believe that
liquidation or further reorganization is likely to be needed. The Debtor’s business is likely to
continue in what could be characterized as a “steady state” into the future.

        7.      Unfair Discrimination and the Fair and Equitable Test

       If any Impaired Class of Claims does not accept the Plan, the Bankruptcy Court may still
confirm the Plan despite such non-acceptance under the “cram down” provisions set forth in §
1129(b) of the Bankruptcy Code. To obtain a Confirmation under those circumstances, the Debtor
must show, among other things, that the Plan “does not discriminate unfairly” against and is “fair
and equitable” with respect to each Impaired Class of Claims that has rejected the Plan.

         Under § 1129(b) of the Bankruptcy Code, a plan is “fair and equitable” to a class of claims
or equity interests if, among other things, the plan provides: (i) with respect to secured claims, that
each holder of a claim included in the rejecting class will receive or retain on account of its claim
property that has a value, as of the effective date of a plan, equal to the allowed amount of such
claim; and (ii) with respect to unsecured claims and equity interest, that the holder of any claim or
equity interest that is junior to the claims or equity interest of such class will not receive or retain
on account of such junior claim or equity interest any property at all unless the senior class is paid
in full. A plan does not discriminate unfairly if the legal rights of a dissenting class are treated in
a manner consistent with the treatment of other classes whose legal rights are similar to those of
the dissenting class and if no class receives more than it is entitled to receive on account of its
claim or interest. The Debtor believes that these requirements will be met here.

      AS THE HOLDERS OF CLAIMS IN CERTAIN CLASSES ARE IMPAIRED AND
MAY REJECT THE PLAN, ALL PARTIES ARE ADVISED THAT THE DEBTOR MAY
SEEK CONFIRMATION OF THE PLAN UNDER THE “CRAM DOWN” PROVISIONS
OF § 1129(b) OF THE BANKRUPTCY CODE.

7
        This is not an admission that a hypothetical liquidation value cannot be determined under § 547 of the
Bankruptcy Code.

                                                     28
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                      11/02/20 17:34:42
               Desc    Main Document           Page                     33 of 57




        8.     Other Requirements of § 1129 of the Bankruptcy Code

        The Debtor believes that the Plan meets all of the other technical requirements of § 1129
of the Bankruptcy Code, including that the Plan has been proposed in good faith.

D.      Classification of Claims and Interests and Their Treatment Under the Plan

        1.     Classification of Claims

       Section 1122 of the Bankruptcy Code requires the Plan to place a Claim in a particular
Class only if such Claim is substantially similar to the other Claims in that Class. The Debtor
believes the Plan’s classifications place substantially similar Claims in the same Class and, thus,
meet the requirements of § 1122 of the Bankruptcy Code. The specific classifications and
treatments of Classified Claims through the Plan are discussed further below and in the Plan.

        2.     Unclassified Claims

       Under the Plan, certain types of Claims are not placed into Classes. Instead, such Claims
are Unclassified Claims. Unclassified Claims are Unimpaired, and Holders of Unclassified Claims
do not vote on the Plan because they are automatically entitled to specific treatment provided for
Unclassified Claims in the Bankruptcy Code or the Claim treatment has been agreed upon by the
Debtor and a particular Claimant. Descriptions of the Unclassified Claims, and the allowance and
treatment of such Unclassified Claims under the Plan, are discussed next.

               a.     Allowance of Administrative Claims

                      i.      Allowance of Non-Ordinary Course Administrative Claims and
                              the SMCS Administrative Claim

        Unless otherwise expressly provided in the Plan, Non-Ordinary Course Administrative
Claims shall be Allowed Claims only if: (i) on or before the Non-Ordinary Course Administrative
Claim Bar Date, the Person holding such Non-Ordinary Course Administrative Claim both Files
with the Bankruptcy Court a motion requesting allowance of the Non-Ordinary Course
Administrative Claim and serves the motion on counsel for the Debtor and the U.S. Trustee; and
(ii) a Final Order is subsequently entered by the Bankruptcy Court allowing the Non-Ordinary
Course Administrative Claim.

       THE NON-ORDINARY COURSE ADMINISTRATIVE BAR DATE IS SIXTY (60)
CALENDAR DAYS AFTER THE EFFECTIVE DATE. Notice of the actual date upon
which the Non-Ordinary Course Administrative Claims Bar Date falls shall be set forth in the
Notice of the Effective Date of the Plan that shall be served on parties-in-interest within
fourteen (14) calendar days after the Effective Date (the “Notice of the Effective Date”).
Persons holding Non-Ordinary Course Administrative Claims that do not File and serve a
request for payment on or before the Non-Ordinary Course Administrative Claim Bar Date
shall be forever barred from asserting those Claims against the Debtor, the Estate, and/or

                                                29
    Case 19-10283 Doc    565 Filed 11/02/20 Entered                                    11/02/20 17:34:42
              Desc    Main Document           Page                                   34 of 57



the Assets. The Debtor or any other party-in-interest may File an objection to any motion
requesting allowance of a Non-Ordinary Course Administrative Claim in accordance with
the Bankruptcy Code and/or any applicable Bankruptcy Rules.

       The SMCS Administrative Claim is an Unclassified Non-Ordinary Course Administrative
Claims that shall be treated in accordance with the Plan, as is described further below.

                          ii.      Allowance of Ordinary Course Administrative Claims

        Under the Plan, Holders of Ordinary Course Administrative Claims shall not be required to
File any request for payment of such Claims. The Debtor has paid and continues to pay all Ordinary
Course Administrative Claims as they become due. Any party seeking express allowance of an
Ordinary Course Administrative Claim may File a motion by the Non-Ordinary Course
Administrative Bar Date or forever waives the right to do so. The Debtor shall identify the parties
that the Debtor believes hold Ordinary Course Administrative Claims in a schedule attached to the
Notice of the Effective Date.

                          iii.     Allowance of 503(b)(9) Claims

        Holders of 503(b)(9) Claims were required to File proofs of claim by the General Bar Date,
which was September 4, 2019 for most Creditors. A 503(b)(9) Claim shall be an Allowed
503(b)(9) Claim if: (i) no objection, motion, or other proceeding to estimate, equitably subordinate,
reclassify, set off, or otherwise limit the recovery thereon has been asserted before the expiration
of the Claims Objection Deadline, which is ninety (90) days after the Effective Date, unless upon
motion of the Debtor, the Bankruptcy Court extends such deadline; or (ii) any objection, motion,
or other proceeding to estimate, equitably subordinate, reclassify, or set off has been resolved by
agreement between the Claimant and the Debtor or by Final Order of the Bankruptcy Court.

                          iv.      Allowance of Professional Fee Claims

        Each Professional seeking approval by the Bankruptcy Court of a Professional Fee Claim,8
which includes compensation for services rendered or reimbursement of expenses incurred through
and including the Confirmation Date, must (in light of such Claims constituting Non-Ordinary
Course Administrative Claims): (i) File its final application for allowance of compensation for
services rendered and reimbursement of expenses incurred through the Confirmation Date by no
later than the date that is sixty (60) days after the Effective Date. Any objection to such
Professional Fee Claims shall be Filed on or before the date specified in the notice of the application
for final compensation. All such requests for payment of such Professional Fee Claims shall be
subject to the authorization and approval of the Bankruptcy Court.

       Persons holding Professional Fee Claims who do not timely File a final fee application
shall be forever barred from asserting those Claims against the Debtor, the Debtor’s Estate,

8
         Professional Fee Claims do not include Claims either under § 503(b)(4) of the Bankruptcy Code for
compensation for professional services rendered or under § 503(b)(3)(D) of the Bankruptcy Code for expenses incurred
in making a substantial contribution to the Estate, which Claims are Non-Ordinary Course Administrative Claims and
are subject to the Non-Ordinary Course Administrative Claims Bar Date.

                                                        30
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                             11/02/20 17:34:42
             Desc    Main Document           Page                            35 of 57



or the Assets, unless otherwise ordered by the Bankruptcy Court. To the extent not paid in
full prior to the Effective Date, the Debtor shall remain liable for Professional Fee Claims
Allowed by the Bankruptcy Court.

                        v.      Allowance of Cure Claims

        A Cure Claim shall become an Allowed Cure Claim when the assumption of the affected
unexpired lease or executory contract is effective, pursuant to a Final Order of the Bankruptcy
Court addressing assumption of the applicable unexpired lease or executory contract and the
amount of the Cure Claim is quantified by that Final Order. Assumption and rejection of unexpired
leases and executory contracts is discussed below and in § V of the Plan.

                b.      Treatment of Administrative Claims

                        i.      Payment of Allowed Non-Ordinary Course Administrative
                                Claims and the SMCS Administrative Claim

        Except to the extent that any Person entitled to payment of a Allowed Non-Ordinary Course
Administrative Claim agrees to a different treatment, under the Plan, each Holder of an Allowed
Non-Ordinary Course Administrative Claim shall receive in full satisfaction, discharge, exchange,
and release thereof, Cash in an amount equal to such Allowed Non-Ordinary Course Administrative
Claim on the later of: (i) the Effective Date; or (ii) the date that is fourteen (14) calendar days after
such Non-Ordinary Course Administrative Claim becomes an Allowed Non-Ordinary Course
Administrative Claim, or, in either case, as soon thereafter as is practicable.

       By agreement, the SMCS Administrative Claim shall be Allowed in the amount of $0.00.
SMCS’s chapter 11 plan provides for payment over a period of twenty-four (24) months of the
Hospital Administrative Claim in SMCS’s chapter 11 case.

                        ii.     Payment of Allowed Ordinary Course Administrative Claims

        Each Ordinary Course Administrative Claim, unless disputed by the Debtor, shall be
satisfied by the Debtor, under the terms and conditions of the particular transaction (including
historic practice between the parties) giving rise to that Ordinary Course Administrative Claim,
without any further action by the Holder of such Ordinary Course Administrative Claim.

                        iii.    Payment of 503(b)(9) Claims

         Except to the extent that any Holder of a 503(b)(9) agrees to a different treatment, each
Holder of a 503(b)(9) Claim, if any, shall receive in full satisfaction, discharge, exchange, and
release thereof, Cash in an amount equal to the Allowed amount of the 503(b)(9) Claim on the later
of: (i) the Effective Date; or (ii) the date that is fourteen (14) days after such 503(b)(9) Claim
becomes an Allowed Claim or, in either case, as soon thereafter as is practicable.




                                                   31
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                         11/02/20 17:34:42
             Desc    Main Document           Page                        36 of 57



                       iv.    Payment of Professional Fee Claims

        Holders of Professional Fee Claims, to the extent approved by the Bankruptcy Court, are
to be paid, in full satisfaction, discharge, exchange, and release thereof, Cash in such amounts as
are Allowed by the Bankruptcy Court on the date such Professional Fee Claim becomes an
Allowed Claim, or as soon thereafter as is practicable. To the extent not paid in full prior to the
Effective Date, the Debtor shall remain liable for Professional Fee Claims Allowed at that
time or subsequently Allowed by the Bankruptcy Court.

                       v.     Payment of Cure Claims

        Each Holder of a Cure Claim shall receive, in full satisfaction, discharge, exchange, and
release thereof, payment of such Cure Claim pursuant to the terms of any agreement between the
Holder of the Cure Claim and the Debtor or pursuant to the terms of any Final Order of the
Bankruptcy Court establishing the Cure Claim. Assumption and rejection of executory contracts
and unexpired leases is discussed further below and in § V of the Plan.

                       vi.    Payment of U.S. Trustee Fees

        When due in the ordinary course, all U.S. Trustee Fees payable under 28 U.S.C. § 1930
shall be paid in Cash, in full. Nothing in the Plan alters or modifies any obligation of the Debtor
to pay fees required under 28 U.S.C. § 1930 or to File reports required by the U.S. Trustee.

                       vii.   Treatment and Payment of Priority Tax Claims

        In accordance with § 1129(a)(9)(C) of the Bankruptcy Code, except as otherwise agreed
by the Debtor and the applicable Claimant, and except as to the Priority Tax Claim held by the
IRS, each Holder of an Allowed Priority Tax Claim shall receive deferred Cash payments over a
period not to exceed five (5) years from the Petition Date. Payments shall be made in equal, annual
installments, and each installment shall include simple interest accrued on the unpaid portion of
such Allowed Priority Tax Claim at the Federal Judgment Rate in effect as of the Effective Date
per annum from and after the Effective Date; provided, however, that the Debtor reserves the right
to pay any Allowed Priority Tax Claim, or any remaining principal balance of such Allowed
Priority Tax Claim, in full, at any time on or after the Effective Date and before the expiration of
the five-year period without premium or penalty.

       The only Priority Tax Claims known to the Debtor are as follows: (A) the Priority Tax
Claim filed by the IRS in the amount of $12,729.38 (Proof of Claim No. 13); and (B) the Priority
Tax Claim filed by the State of Vermont (“Vermont”) in the amount of $2,046,353.95 (Proof of
Claim 126, which also includes other amounts allegedly owed to Vermont). The Debtor and
Vermont have reached agreement on the treatment of Vermont’s Priority Tax Claim.
Treatment of such Claim shall be discussed below in the section of this Plan addressing
Vermont’s Class 2 Claims. The Debtor shall pay the Priority Tax Claim of the IRS in the
amount of $12,729.38 on or before the Effective Date in accordance with an agreement
between the Debtor and the IRS.



                                                32
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                           11/02/20 17:34:42
             Desc    Main Document           Page                          37 of 57



       3.      Classified Claims

       The Bankruptcy Code requires certain types of claims to be placed into Classes. The
following describes the Plan’s classification of such Claims:

               a.      Berkshire Claims (Class 1) – Impaired

       Class 1 consists of Berkshire’s Claims.

         On the Effective Date, Berkshire’s Class 1 Claim shall be an Allowed Secured Claim in
the amount of $2,000,000.00, with payment, in full, to be made on the Effective Date or as soon
as is reasonably practicable thereafter from the Exit Funds. Berkshire shall also receive an
additional $2,000,000.00 on the Effective Date or as soon as is reasonably practicable thereafter
from a non-Debtor source, with the expectation being that such additional funds shall be paid by
or on behalf of SMCS. Upon (i) Distribution of $2,000,00.00 to be paid from the Exit Funding in
satisfaction in full of Berkshire’s Allowed Claims; (ii) termination of the Letter of Credit with no
liability to Berkshire; and (iii) Distribution of the additional $2,000,000.00 to Berkshire by or on
behalf of SMCS, all mortgages, liens, security interests, or other interests of Berkshire against any
property of the Debtor or its estate, including all Assets and any Berkshire Collateral, shall be fully
released and discharged, and all of the right, title, and interests of Berkshire with respect to such
mortgages, liens, security interests, or other interests shall revert to the Debtor and its successors
and assigns, and the Letter of Credit shall immediately terminate if not terminated previously,
without any further approval or Order of the Bankruptcy Court and without any action or filing
being required to be made by Berkshire or the Debtor. Notwithstanding the foregoing, Berkshire
shall, not later than thirty (30) calendar days after payment hereunder record discharges or releases
of all mortgages, liens, security interests, or other interests against any property of the Debtor or
its estate.

        Berkshire’s Plan treatment represents results of negotiation between and among the Debtor,
SMCS, Vermont, and Berkshire pursuant to which Berkshire, subject to certain conditions, will
accept a total of $4,000,000.00, with $2,000,000.00 each from the Debtor and SMCS, in Cash on
the Effective Date, or as soon as is reasonably practicable thereafter, and the termination of the
undrawn Letter of Credit with no liability to Berkshire, in full satisfaction of Berkshire’s Claims
against the Debtor and SMCS. The Letter of Credit in the amount of $95,000.00 has not been
drawn upon and shall be terminated upon satisfaction of the conditions in the Plan. The Debtor
reserves all of its rights in the event the conditions are not satisfied.

        If Berkshire does not receive a $4,000,000.00 payment on the Effective Date, or as soon as
is reasonably practicable thereafter, and if the Letter of Credit has not been terminated, then (A)
Berkshire reserves all liens, rights, and remedies under the Term Loan Documents, the Revolving
Line of Credit Loan Documents, the Cash Collateral Order, and the Bankruptcy Code, and (B) the
Debtor reserves all of its rights and remedies available under the Bankruptcy Code and Cash
Collateral Order.

       Upon (A) payment of $4,000,000.00 to Berkshire, (B) termination of the Letter of Credit
with no liability to Berkshire thereunder, and (C) the release of Berkshire liens, all as provided for

                                                  33
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         38 of 57



in this Plan, the Debtor releases all claims against Berkshire and shall not assert a claim against
Berkshire under any provision of the Plan or the Bankruptcy Code. Further, upon fulfillment of
each of the conditions of the immediately preceding sentence, the Debtor releases any and all
claims related to the Revolving Line of Credit, the Term Loan, or the Letter of Credit against
Berkshire’s directors, officers, shareholders, employees, agents, and attorneys.

       Resolution of any disputed issues with Berkshire could impact Confirmation.

               b.      State of Vermont (Class 2) – Impaired

        Class 2 consists of the Claims of Vermont in the aggregate amount not less than
$9,092,281.44 (the “Vermont Claims”). The Vermont Claims represent the amounts that the
Debtor is estimated to owe to Vermont up to and including the Effective Date. The Vermont
Claims are comprised of (i) Prepetition Claims in an amount not less than $3,138,742.19, including
not less than $2,046,353.95 attributable to provider taxes; and (ii) Postpetition Claims in an amount
not less than $5,953,539.25, which includes the Term Loan and approximately $4,600,000.00 in
provider taxes.

        The proposed treatment of the Vermont Claims represents (i) a settlement of Vermont’s
administrative, priority, and superpriority Claims that would otherwise be required to be paid in
full on the Effective Date and (ii) consideration for a $4,000,000.00 grant that Vermont is
contributing to the Debtor upon the Effective Date and referred to herein as the Exit Funding,
subject to and conditioned upon the terms of this Plan. This grant is in addition to a $2,000,000.00
grant Vermont is providing SMCS for payment to Berkshire Bank. Absent the substantial value
and consideration created by the Vermont settlement and Exit Funding, the Debtor would not have
sufficient liquidity to fund this Plan and to emerge from bankruptcy.

       Class 2 is divided into two sub-classes subject to the following treatment:

                     i.        Vermont Claims – Class 2-A

        On the Effective Date, Vermont’s Class 2-A Claim shall be Allowed in the amount of
$5,000,000.00. In full and final satisfaction, settlement, release, and discharge of Vermont’s
Allowed Class 2-A Claim, on the Effective Date or such other date as the Debtor and Vermont
shall agree, the Debtor shall execute and deliver to Vermont two promissory notes, as well as
mortgages, security agreements, and other documentation needed to grant Vermont a first priority
security interest and mortgage in all of the Debtor’s Assets, including but not limited to the
Berkshire Collateral (the “Vermont Security Documentation”). There shall be an “A Note” in the
original principal balance of $2,000,000.00 and a “B Note” in the original principal balance of
$3,000,000.00. The A Note and the B Note shall be secured by all of the Debtor’s assets, including
but not limited to the Berkshire Collateral, pursuant to the Vermont Security Documentation.

        Pursuant to the A Note, the Debtor shall pay $2,000,000.00 amortized over 20 years at an
interest rate of 2% per annum payable in 120 equal monthly payments of $10,118.00 with a balloon
payment on the Maturity Date (as defined in this paragraph). The first monthly payment under the
A Note shall be due on or before the twenty-first (21st) calendar day of the thirteenth (13th) month

                                                 34
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         39 of 57



after the Effective Date, with the monthly payment to be made on or before the same day of each
subsequent month. A final balloon payment with respect to the A Note shall be made on the tenth
anniversary of the first monthly payment under the Plan (for the purpose of this section of the Plan,
the “Maturity Date”).

         The B Note shall be in the original principal amount of $3,000,000.00 and be payable in
full, on or before the Maturity Date. The B Note shall accrue interest at the rate of 2% per annum,
but such interest shall not be due and payable until the Maturity Date. In the event the principal
balance of the B Note is paid in full on or before the Maturity Date, the balance of the interest
accrued thereon shall be forgiven.

       The Debtor shall have thirty (30) calendar days to cure any payment defaults under the A
Note or the B Note, after receipt of written notice of the same from Vermont.

       The A Note and the B. Note shall contain customary default and acceleration provisions in
a form acceptable to Vermont. The Vermont Security Documentation shall likewise be in a form
acceptable to Vermont.

                     ii.       Vermont Claims –Class 2-B

       On the Effective Date, Vermont’s Class 2-B Claim shall be Allowed as a General
Unsecured Claim in the amount of $4,092,281.44 subject to the treatment provided for in Class 8.
On the Effective Date, Vermont shall be deemed to have forever waived and released any right to
payment on account of its Allowed Class 2-B Claim.

               c.      CMS Claim (Class 3) – Impaired

        Upon the occurrence of the Effective Date, the Class 3 Claims shall be Allowed in the
amount of $4,000,000.00 subject to the terms of § IV(D) of the Plan. These terms provide: In full
and final satisfaction, settlement, release, and discharge of CMS’s Allowed Class 3 Claim, the
Debtor shall enter into an Extended Repayment Schedule (“ERS”), as provided for under Chapter
4 of the Medicare Financial Management Manual in existence as of the Effective Date (the
“Manual”) and other applicable Medicare statutes, rules, or documents (the “Medicare Laws and
Rules”). Repayment of CMS’s Allowed Class 3 Claim shall be pursuant to an ERS containing the
following payment terms: the Debtor shall pay CMS $4,000,000.00 amortized over 5 years (60
months) (the “CMS Repayment Term”) in equal monthly payments at a fixed rate of 2% interest
per annum, with the first monthly payment to be delivered on or before the later of (A) the first
calendar day of the first month after the Effective Date or (B) January 1, 2021, or such other date
as the Debtor and CMS agree in the ERS. The final monthly payment shall be due on the five year
anniversary of the date the first monthly payment was due (the “CMS Maturity Date”), or such
other date as the Debtor and CMS agree.

        Pursuant to Chapter 4, § 10.2 of the Manual, in the absence of a payment default, during
the CMS Repayment Term, neither CMS nor any fiscal intermediary shall withhold payments or
funds to recover or otherwise recoup with respect to CMS’s Allowed Class 3 Claim, except as set
forth in § IV(D) of the Plan, the Manual, or as agreed to by the Debtor. Pursuant to Chapter 4, §

                                                 35
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         40 of 57



50(A)(11) of the Manual, the Debtor’s payments under the ERS shall not be late if received within
thirty (30) days of the date due. Pursuant to Chapter 4, § 50(A)(12) of the Manual, the Debtor
shall have the right to request to reinstate the ERS in the event of a payment default that is not
cured within any applicable time periods provided for in the Manual. The provisions of the
paragraph in the Plan corresponding to this paragraph are intended to provide the Debtor and CMS
with rights available to each party under an ERS pursuant to the Manual in existence as of the
Effective Date.

      Under the Plan, the following additional provisions shall apply to treatment of CMS’s
Allowed Class 3 Claim:

              CMS shall, either directly or through a fiscal intermediary, enter into the ERS on
               terms consistent with the treatment provided for herein without the need for further
               application or approval. During the Case, the Debtor has provided or CMS has
               obtained all relevant information necessary to accept and approve a request to enter
               into the ERS consistent with 42 C.F.R. § 401.607 and Chapter 5, § 50 of the Manual.

              The Debtor asserts that it was underpaid for cost report years 2018 and/or 2019 and
               entitled to payment in amounts asserted in cost reports filed for such years (the
               “Pre-Confirmation Cost Reports”). CMS shall use its best efforts, and direct any
               applicable fiscal intermediary to use its best efforts, to expedite review of all Pre-
               Confirmation Cost Reports, in an effort to complete desk reviews on or before
               January 31, 2021. CMS shall cause any underpayment identified or determined to
               exist with respect to the 2018 and 219 Pre-Confirmation Cost Reports to be offset
               against the principal balance with respect to CMS’s Allowed Class 3 Claim, less
               any payments received and interest accrued by such date (the “Reduced CMS
               Principal Balance”), and amortize the Reduced Principal Balance over the
               remaining months left in the CMS Repayment Term without adjusting the interest
               rate or CMS Maturity Date, except by consent of the Debtor.

        The Debtor shall have no payment obligations on account of CMS’s Claim alleged in Proof
of Claim 114, which includes the CMS Administrative Claim, except as expressly set forth herein,
and any further payment obligations above $4,000.000.00 shall be discharged and released as of
the Effective Date.

               d.      The 457 Plan Claims (Class 4) – Impaired

        Class 4 consists of the Claims of current or former employees of the Debtor who are
participants in a 457(b) retirement plan sponsored by SMCS (the “457 Plan”). As of the Effective
Date, the Class 4 Claims shall be allowed as General Unsecured Claims. If SMCS obtains
confirmation of a chapter 11 plan that maintains the 457 Plan under the same terms and conditions
as existed prior to the Petition Date, then Allowed Class 4 Claims shall retain whatever rights they
may have had in the 457 Plan as of the Petition Date unaffected by this chapter 11 Case and be
deemed to have forever waived, released, and discharged any and all claims against the Debtor or
its estate on account of their Allowed General Unsecured Claims. If SMCS does not obtain
confirmation of a chapter 11 plan that maintains the 457 Plan under the same terms and conditions

                                                36
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         41 of 57



as existed prior to the Petition Date, then Allowed Class 4 Claims shall be treated the same as
Allowed General Unsecured Claims in Class 8 and such treatment shall be in full and final
satisfaction of such Claims. Proofs of Claim on the Claims Register of the Debtor’s Case asserting
claims in and to the 457 Plan are Claim 50 (Tim Ford), Claim 51 (Robert Cochrane), and Claim
77 (Ann Bartlett). The Holders of these Claims comprise Class 4 Claims.

               e.      Priority Wage Claims (Class 5) – Unimpaired

        Class 5 consists of Priority Wage Claims, which are Prepetition Unsecured Claims for
wages, salaries, or commissions, including vacation, severance, and sick leave pay and certain
benefits as described in §§ 507(a)(4) and (5) of the Bankruptcy Code. Priority Wage Claims are
limited in amount to $13,650.00 per individual. On June 26, 2019, the Debtor filed that certain
Emergency Motion for Authority to Pay Pre-Petition Wages, to Maintain Existing Insurance
Coverage, and for Related Relief [Dkt. No. 3] (the “Payroll Motion”). Pursuant to the Order
granting the Payroll Motion [Dkt. No. 87] (the “Payroll Order”), the Debtor paid employees all
Prepetition wages that they may have been owed in the ordinary course of business. The Payroll
Order also authorized the Debtor to honor paid time off (sick and vacation) in the ordinary course
of business but capped payouts at $13,650.00, less any payments to such employee for Prepetition
wages already made. All outstanding Claims of employees in Class 5 will be satisfied by the
Debtor honoring its prepetition policies in the ordinary course of its business, subject to the
limitations of the Payroll Order. Any Priority Wage Claims exceeding the statutory cap shall
constitute General Unsecured Claims.

               f.      Priority Non-Tax Claims, Other Than Priority Wage Claims (Class 6)
                       – Unimpaired

        Class 6 consists of Priority Non-Tax Claims, Other Than Priority Wage Claims. To the
extent any Priority Non-Tax Claims, other than Priority Wage Claims exist, and unless otherwise
mutually agreed upon by the Holder of an Allowed Priority Non-Tax Claim that is not a Priority
Wage Claim and the Debtor, each such Holder of an Allowed Priority Non-Tax Claim that is not
a Priority Wage Claim shall receive Cash in an amount equal to the Holder’s Allowed Claim on
the later of the Effective Date and the date such Priority Non-Tax Claim other than Priority Wage
Claim becomes an Allowed Claim pursuant to a Final Order, or, in either event, as soon thereafter
as is practicable.

               g.      Patient Refund Claims (Class 7) – Impaired

        Class 7 consists of the Patient Refund Claims. In order to maintain its reputation and to
adhere to best business practices, the Debtor shall pay refund claims in full no later than the 180th
day after the Effective Date. For the purposes of the Plan: Any Patient Refund Claim (i) identified
in the Schedules or in a proof of claim, and (ii) not subject to an objection on or before October
23, 2020, shall be classified as an Allowed Class 7 Claim. To the extent a Patient Refunds Claim
is not an Allowed Claim on or before the 180th day after the Effective Date, the Debtor shall fund
such Patient Refund Claim as soon as practicable after such Claim becomes an Allowed Claim
through an agreement between the Debtor and the Holder of a Patient Refund Claim or through a
Final Order. The Debtor shall have the right to apply any Patient Refund Claim to amounts owed

                                                 37
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         42 of 57



by such patient or guarantor to the Debtor and to remit only the net amount, if any, owed to such
patient or guarantor.

               h.      General Unsecured Claims (Class 8) – Impaired

       Class 8 consists of Unsecured Claims that are not Unclassified Claims or provided for under
any other Class, and Class 8 Claims include any deficiency Claim arising from operation of § 506 of
the Bankruptcy Code. Any and all Claims of SMCS relating to the time period before the Petition
Date shall constitute Class 8 Claims.

        Under the Plan, in full and final satisfaction, settlement, release, and discharge of any
Allowed General Unsecured Claim, each Holder of an Allowed General Unsecured Claim shall
receive Cash Distributions equal to a pro rata share of all GUC Avoidance Recoveries, as provided
for in § VII(C) of the Plan. Class 8 Claims shall not accrue interest.

       Please be advised that adjudications of the issues with respect to treatment of any
Class could impact Confirmation.

       4.      General Claim Treatment Provisions

         Except as may otherwise be provided for in the Plan, the failure of any party to object to
any Claim in the Case shall be without prejudice to the rights of the Debtor to contest, object to,
or otherwise defend against such Claim if and when such Claim is sought to be enforced by the
Holder of such Claim. Notwithstanding § 1141(c) or any other provision of the Bankruptcy Code,
all Prepetition liens on Assets of the Debtor held with respect to any Allowed Secured Claim shall
survive the Effective Date and continue in accordance with the contractual terms or statutory
provisions until such Allowed Secured Claim is satisfied, at which time such lien shall be released,
shall be deemed null and void, and shall be unenforceable for all purposes; provided, however,
that the Debtor may condition delivery of any final payment upon receipt of an executed release
of the lien. Any and all liens securing any Secured Claim that is not an Allowed Claim shall be
released, shall be deemed null and void, and shall be unenforceable for all purposes. Nothing in
the Plan shall preclude the Debtor from challenging the validity of any alleged lien, including a
mortgage, security interest, or other charge, on any Asset or the value of the Asset that secures any
alleged lien, and all such rights are expressly preserved.

        The Debtor, pursuant to §§ 502(b)(1) and 558 of the Bankruptcy Code and applicable non-
bankruptcy law, may set off against any Allowed Claim, and the Distributions to be paid under
this Plan, the claims, rights, and Causes of Action of any nature that the Debtor may have against
the Holder of such Allowed Claim, including any surcharge rights under § 506(c) of the
Bankruptcy Code; provided, however, that neither the failure to effect such a setoff, nor the
allowance of any Claim under this Plan, shall constitute a waiver or release by the Debtor of any
such claims, rights, and Causes of Action that the Debtor may have against such Holder.




                                                 38
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
               Desc    Main Document           Page                       43 of 57



E.      Estimated Range of Potential Recoveries for Impaired Classes of Claims

       The estimated potential range of recovery to holders of Allowed Claims in the Classes of
Impaired Claims is set forth in the chart below. Matters arising during Confirmation or in the
process of allowance of a particular Claim could impact any Distributions.

                                                                               Entitled to Vote
     Class                Type of Claim               Estimated Recovery
                                                                                  (Yes/No)
                                                        Paid $2 million or
                                                           the value of
     Class 1   Berkshire Secured Claim                                                Yes
                                                           Berkshire’s
                                                            Collateral
     Class 2   Vermont                                      $5 million                Yes

     Class 3   CMS Claim                                    $4 million                Yes
                                                      Retention of rights in
                                                           457 Plan or
     Class 4   457 Plan                                                               Yes
                                                       Distributions with
                                                             Class 8
                                                          Paid in full,
     Class 5   Priority Wage Claims                    excepting possibly             No
                                                          paid time off
               Priority Non-Tax Claims, other
     Class 6                                               Paid in full               No
               than Priority Wage Claims
                                                         Paid in full upon
     Class 7   Patient Refund Claims                    written request by            No
                                                              patient
                                                        Potential pro rata
                                                        payment based on
     Class 8   General Unsecured Claims                                               Yes
                                                         GUC Avoidance
                                                            Recoveries

F.      Means for Execution of the Plan

        The source of funds for payments that the Debtor shall be required to make (or reserve for)
on the Effective Date, which does not include deferred Cash payments, is the Debtor’s Cash on
hand as of the Effective Date and the Exit Funding. The sources of funding for deferred Cash
payments under the Plan shall be the Cash generated by the on-going operations of the Debtor,
including recoveries on Causes of Action, and any subsequent grant or borrowing by the Debtor,
as may be approved by the Bankruptcy Court, to the extent such approval is required, including
related to the federal Paycheck Protection Program and the Debtor’s pending adversary proceeding
against Jovita Carranza, as administrator of the U.S. Small Business Administration (Adv. No. 20-
1004).



                                                39
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
             Desc    Main Document           Page                         44 of 57



       The Confirmation Order grants the Debtor express authority to sell, convey, transfer, and/or
assign any or all of the Assets in order to make payments under the Plan and/or to operate (and
make operational changes to) the Debtor`s businesses. Additionally, after the Confirmation Date,
the Debtor shall be authorized to take all actions necessary to prosecute or not prosecute, as the
Debtor deems appropriate, any and all Causes of Action.

        Except as may otherwise be provided in the Plan, on and after the Confirmation Date, all
Assets shall vest in the Debtor free and clear of all Claims, liens, charges, other encumbrances,
interests, or defenses (including recoupment) of any Holder of a Claim to the maximum extent
permitted under § 1141 of the Bankruptcy Code.

        The Debtor shall remain a Vermont non-profit business corporation. Through
Confirmation of SMCS’s plan, SMCS shall divest itself of the Class B Membership through
execution of the corporate resolution attached thereto. Additionally, effective as of the Effective
Date, the Bylaws of the Debtor shall be amended and restated to reflect the elimination of SMCS
as its Class B member.

         The officers and directors of the Debtor on the Confirmation Date shall be as identified on
Exhibit D to the Plan. The officers and directors on the Confirmation Date are expected to be the
same officers and directors that existed during the course of the Case, provided, however, two (2)
additional directors may be added to the Board of Directors of the Debtor at the request of
Vermont. The Debtor shall continue to contract with QHR after the Confirmation Date. QHR will
assist the Debtor with recruitment of a chief executive officer and chief financial officer to assume
duties ninety (90) days after the Effective Date, unless otherwise agreed.

        The individuals who shall serve as officers and directors of the Debtor on the Confirmation
Date are identified on Exhibit D to the Plan. The officers and directors on the Confirmation Date
are expected to be the same officers and directors that existed during the course of the Case, except
that two additional directors shall be added to the Board of Directors of the Debtor, with the
qualifications and selection of those additional directors to be subject to review and approval by
Vermont. One such director has not yet been identified. The Debtor shall continue to contract
with QHR after the Confirmation Date. Following the Confirmation Date, and in consultation
with its Board of Directors and QHR, the Debtor will recruit and retain a Chief Executive Officer
and Chief Financial Officer, with the qualifications and selection of these officers to be subject to
review and approval by Vermont. The officers will be approved and retained in sufficient time to
assume their positions no later than ninety (90) days after the Effective Date, unless otherwise
agreed by the Debtor and Vermont. Any additional officers appointed by the Debtor following the
Confirmation Date will be subject to review and approval by Vermont. The rights of review and
approval set forth herein are a condition of the exit financing and grants to be provided by Vermont
in connection with this Plan and shall remain in place for three (3) years after the Confirmation
Date.

        As a further condition of the exit financing to be provided by the State of Vermont,
Vermont shall have the right to review the Debtor’s operations and compliance with its Plan
obligations. Such review will be conducted on a quarterly basis in the first year after the
Confirmation Date and on a semi-annual basis thereafter. Such review shall be conducted by an

                                                 40
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                         11/02/20 17:34:42
               Desc    Main Document           Page                        45 of 57



external audit firm selected by Vermont, with the expense of such audit to be paid by the Debtor.
To the extent this semi-annual review and reporting reveals deficiencies or defaults in connection
with the Debtor’s operations and Plan performance, the Debtor shall propose a plan of correction
subject to approval by Vermont, and the Debtor shall comply with such plan. Vermont’s semi-
annual review rights shall remain in place for as long as amounts are owing by the Debtor under
the Plan and the Vermont Security Documentation.

       There are additional provisions in the Plan regarding the means for executing the Plan.
You are encouraged to read them.

G.      Jurisdiction

       The Plan proposes that the Bankruptcy Court retain jurisdiction to the full extent permitted
by law, including:

        A.      Resolution of any matters related to the assumption, assumption and assignment,
or rejection of any executory contract or unexpired lease to which the Debtor is a party or with
respect to which the Debtor may be liable, and to hear, determine, and if necessary, liquidate, any
Claims arising therefrom, including those matters related to any amendments, if any, of the Plan
after the Effective Date, and to add or delete any executory contracts or unexpired leases to the list
of executory contracts and unexpired leases to be assumed;

      B.      Entry of such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases, and other
agreements or documents created in connection with the Plan;

       C.       Determination of any and all motions, adversary proceedings, applications and
contested or litigated matters that may be pending on the Effective Date or that, pursuant to the
Plan, may be instituted by the Debtor after the Effective Date;

       D.      Ensuring that Distributions to Holders of Allowed Claims are accomplished as
provided for under the Plan;

        E.      Hearing and determining any timely objections to Administrative Claims or to
proofs of claim Filed, both before and after the Confirmation Date, including any objections to the
classification of any Claim and to allow, disallow, determine, liquidate, classify, estimate, or
establish the priority of secured or unsecured status of any Claim, in whole or in part;

       F.     Entry and implementation of such orders as may be appropriate in the event the
Confirmation Order is, for any reason, stayed, revoked, modified, reversed, or vacated;

        G.    Issuance of orders in aid of execution of the Plan, to the extent authorized by § 1142
of the Bankruptcy Code;




                                                 41
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
               Desc    Main Document           Page                         46 of 57



       H.      Consideration of any modifications of the Plan, to cure any defect or omission, or
reconcile any inconsistency in any order of the Bankruptcy Court, including the Confirmation
Order;

       I.      Hearing and determining all applications for awards of compensation for services
rendered and reimbursement of expenses incurred prior to the Effective Date;

        J.      Hearing and determining disputes arising in connection with, or relating to, the Plan
or the interpretation, implementation, or enforcement of the Plan, or the extent of any Person’s
obligations incurred in connection with or released or exculpated under the Plan;

        K.      Issuance of injunctions or other orders as may be necessary or appropriate to
restrain interference by any Person with consummation or enforcement of the Plan;

        L.     Determination of any other matters that may arising in connection with, or are
related to, the Plan, the Confirmation Order, or any contract, instrument, release, or other
agreement or document created in connection with the Plan;

       M.     Hearing and determining matters concerning state, local, and federal taxes in
accordance with §§ 346, 505, and 1146 of the Bankruptcy Code;

         N.     Hearing any other matter or for any purpose specified in the Confirmation Order
that is not inconsistent with the Bankruptcy Code;

        O.      Entry of a final decree closing the Case; and

        P.      Interpreting and enforcing Orders entered by the Bankruptcy Court.

       If the Bankruptcy Court abstains from exercising jurisdiction or is without jurisdiction over
any matter, then this section shall not effect, control, prohibit, or limit the exercise of jurisdiction
by any other court that has jurisdiction over that matter.

    ALL CREDITORS THAT FILED PROOFS OF CLAIM IN THE CASE SHALL BE
DEEMED TO HAVE CONSENTED TO THE JURISDICTION OF THE BANKRUPTCY
COURT FOR ALL PURPOSES WITH RESPECT TO SUCH CLAIMS.

H.      Treatment of Executory Contracts and Unexpired Leases

        1.      Assumed Contracts

        Under the Plan, any and all executory contracts or unexpired leases that: (i) have not
expired by their own terms on or prior to the Effective Date; (ii) have not been assumed, assumed
and assigned, or rejected with the approval of the Bankruptcy Court or by operation of law prior to
the Effective Date; (iii) are not the subject of a motion to assume or assume and assign pending as
of the Effective Date; or (iv) are not Rejected Contracts (as defined below), are assumed by the
Debtor as of the Effective Date (collectively, the “Assumed Contracts”).


                                                  42
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                         11/02/20 17:34:42
             Desc    Main Document           Page                        47 of 57



        Entry of the Confirmation Order by the Bankruptcy Court shall constitute approval of such
assumption as of the Effective Date, pursuant to §§ 365(a) and 1123 of the Bankruptcy Code.
Attached as Exhibit B to the Plan is a schedule of Assumed Contracts specifically identified by
the Debtor (there may be additional Assumed Contracts that are subject to assumption by the terms
of this section that are not specifically identified on Exhibit B), as well as the cure amounts with
respect to the Assumed Contracts (the “Schedule of Assumed Contracts”).

        The Plan further provides that, to the extent § 365 of the Bankruptcy Code is applicable to
Medicare and/or Medicaid Provider Agreement(s) (the “Provider Agreements”), the Confirmation
Order shall be an order authorizing the Debtor to assume the Provider Agreements, including all
benefits and burdens, identified therewith. The Provider Agreements are not identified on the
Schedule of Assumed Contracts. The Debtor and the counterparties to the Provider Agreements
reserve all rights in relation to a determination as to whether or not the Provider Agreements are
the subject of § 365 of the Bankruptcy Code.

        Any party to an Assumed Contract that disputes: (i) the cure amount (or lack thereof); (ii)
the ability of the Debtor to provide “adequate assurance of future performance” (within the
meaning of § 365 of the Bankruptcy Code) under the applicable Assumed Contract; or (iii) any
other matter pertaining to assumption of an Assumed Contract, including the credit terms proposed,
if any, must file an objection on or before the deadline to object to Confirmation of the Plan.
Failure to file an objection to the assumption of an Assumed Contract within the applicable
timeframes set forth herein, shall be deemed consent to the cure amount (or lack thereof) on the
Schedule of Assumed Contracts and payment terms for the same. Certain of the cure payment
amounts and terms as reflected on the Schedule of Assumed Contracts are the result of agreements
reached between the Debtor and the counterparty to the Assumed Contract. The Confirmation
Order shall constitute approval by the Bankruptcy Code for the Debtor to enter into such
compromises. A dispute regarding the Debtor’s assumption of any Assumed Contract shall be
subject to the jurisdiction of the Bankruptcy Court.

       2.      Rejection of Executory Contracts and Leases

       Under the Plan, unless identified as an Assumed Contract on the Schedule of Assumed
Contracts, all executory contracts or unexpired leases are rejected as of the Confirmation Date (the
“Rejected Contracts”).

     IF THE REJECTION OF AN EXECUTORY CONTRACT OR UNEXPIRED
LEASE RESULTS IN DAMAGES TO THE OTHER PARTY OR PARTIES TO SUCH
CONTRACT OR LEASE, THEN ANY CLAIM FOR SUCH DAMAGES, IF NOT
PREVIOUSLY EVIDENCED BY A FILED PROOF OF CLAIM, SHALL BE FOREVER
BARRED AND SHALL NOT BE ENFORCEABLE AGAINST THE ESTATE, THE
DEBTOR, ITS ASSETS OR AGENTS, OR SUCCESSORS OR ASSIGNEES, UNLESS A
PROOF OF CLAIM IS FILED WITH THE BANKRUPTCY COURT AND SERVED
UPON COUNSEL FOR THE DEBTOR ON OR BEFORE THIRTY (30) CALENDAR
DAYS AFTER THE LATER TO OCCUR OF: (A) THE CONFIRMATION DATE; OR (B)
THE DATE OF ENTRY OF AN ORDER BY THE BANKRUPTCY COURT
AUTHORIZING REJECTION OF A PARTICULAR EXECUTORY CONTRACT OR

                                                43
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                          11/02/20 17:34:42
               Desc    Main Document           Page                         48 of 57



UNEXPIRED LEASE. REJECTION DAMAGES CLAIMS SHALL BE CLASSIFIED AS
GENERAL UNSECURED CLAIMS AND SHALL BE TREATED AS CLAIMS IN CLASS
10 UNDER THE PLAN.

        3.     Reservation of Rights with Respect to Assumed or Rejected Contracts

        Under the Plan, the Debtor reserves the right to add or delete contracts from the Schedule
of Assumed Contracts until fourteen (14) days prior to the date of the Confirmation Hearing. The
Debtor, on the same day that such addition or deletion is filed or as soon as is reasonably practicable
thereafter, shall notify the non-Debtor counterparty of the Assumed Contracts. If the change is to
the Schedule of Assumed Contracts, then the notice shall contain an explanation of the
counterparty’s right to object to the cure amount or the assumption of the Assumed Contract for
other reasons. Such notice shall be delivered by facsimile, electronic mail, or, if neither of those
methods is available, by overnight delivery.

I.      Effect of Confirmation of the Plan

        These are important provisions located in § X of the Plan. You are encouraged to read
them closely, including provisions not restated in this Disclosure Statement, as they alter or impact
the rights of parties bound by the Plan. The following is a summary of certain provisions contained
in § X of the Plan:

        1.     Binding Effect of Confirmation

        Confirmation will bind the Debtor, all Creditors, and any other party in interest to the
provisions of the Plan. If the Plan is confirmed by the Bankruptcy Court, then the treatment of
Claims set forth in the Plan supersedes and replaces any agreements or rights the Holders of Claims
have in or against the Debtor and/or the Estate and/or the Assets.

        2.     Good Faith

         Confirmation of the Plan shall constitute a finding that the Plan has been proposed in good
faith and in compliance with applicable provisions of the Bankruptcy Code. The Debtor is a non-
profit, and thus there is no offer, issuance, sale, or purchase of any security under the Plan. To the
extent a Court concludes otherwise, Confirmation of the Plan shall constitute a finding that such
offer, issuance, sale, or purchase has been in good faith and in compliance with applicable
provisions of the Bankruptcy Code.

         Under the Plan, as of the Effective Date, the Debtor and each of its advisors and attorneys
that were employed as of the date the Plan was Filed shall be deemed exculpated by Holders of
Claims against and Interests in the Debtor and other parties in interest to the Case (including,
without limitation, the Debtor and/or the Estate), from any and all claims, causes of action, and
other assertions of liability (including, without limitation, breach of fiduciary duty), arising out of
or relating to the Debtor, the Estate, the Case or the exercise by such entities of their functions as
members of, advisors to or attorneys for the Debtor or otherwise under applicable law in connection
with or relating to the Debtor, the Estate, or the Case, including, without limitation, the formulation,

                                                  44
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                           11/02/20 17:34:42
             Desc    Main Document           Page                          49 of 57



negotiation, preparation, dissemination, Confirmation, and consummation of the Plan and any
agreement, instrument, or other document issued hereunder or relating hereto; provided, however,
that neither the Plan, nor the Confirmation Order, shall have any effect on liability for any act or
omission of the Debtor or its respective advisors or attorneys to the extent that such act or omission
constitutes gross negligence, fraud, or willful misconduct.

       3.      Exculpation and Injunction

         According to the Plan, on or after the Effective Date, the Debtor, the Debtor’s officers and
directors, and the Debtor’s advisors and attorneys that were employed as of the date the Plan was
Filed (collectively, the “Exculpated Parties”) shall not have or incur any liability for, and are
expressly exculpated, released, and discharged from any claim or any past or present actions taken
or omitted to be taken under or in connection with, related to, effecting, or arising out of: (i) the
Debtor’s operations between the Petition Date and the Confirmation Date; (ii) the Case; (iii) the
administration of the Debtor’s Cash and real and personal property after the Petition Date; (iv) the
pursuit of Confirmation; (v) the formulation, preparation, dissemination, implementation,
administration, confirmation, or consummation of the Plan; (vi) any other act taken or omitted to
be taken in connection with the Debtor’s business during the Case; or (vii) any contract,
instruction, release, or other agreement entered into or created in connection with the foregoing,
except only for actions or omissions to act to the extent determined by a court of competent
jurisdiction (with such order becoming a final, non-appealable order) to be by reason of such
party’s gross negligence, willful misconduct, or fraud, and in all respects, such party shall be
entitled to rely upon the advice of counsel with respect to their duties and responsibilities under the
Plan; it being expressly understood that any act or omission with the approval of the Bankruptcy
Court shall be conclusively deemed not to constitute gross negligence, willful misconduct, or
fraud, unless the approval of the Bankruptcy Court was obtained by fraud or misrepresentation
(collectively, the “Released Acts”).

        As of the Confirmation Date, but subject to the occurrence of the Effective Date, and except
as otherwise expressly provided in the Plan, all past or present Holders of Claims or Interests,
directly or indirectly, shall release, and be deemed to forever release and discharge, the Exculpated
Parties from the Released Acts and shall be precluded and permanently enjoined from: (i)
commencing or continuing, in any manner or in any place, any action or other proceeding; (ii)
enforcing, attaching, collecting, or recovering in any manner any judgment, award, decree, or
order; (iii) creating, perfecting, or enforcing any lien or encumbrance; (iv) asserting a right of
subrogation of any kind against any debt, liability, or obligation due to the Debtor and/or the Estate;
and (v) commencing or continuing any action, in any manner or in any place, against the
Exculpated Parties that does not comply with or that is inconsistent with the provisions of the Plan.

       4.      Injunctions or Stays

       Unless otherwise provided, all injunctions or stays arising under or entered during the Case
under §§ 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation
Date, shall remain in full force and effect until the Effective Date.




                                                  45
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                         11/02/20 17:34:42
               Desc    Main Document           Page                        50 of 57



        5.     Discharge of Debtor

          Except as may otherwise be provided herein: (i) the rights afforded under the Plan and the
treatment of all Claims and Interests therein, shall be in exchange for and in complete satisfaction,
discharge, and release of Claims (and any defenses thereto or based upon such Claims, including
recoupment) and Interests of any nature whatsoever against the Debtor, the Estate, and/or any of
the Assets; (ii) on the Effective Date, all such Claims provided for under the Plan against the
Debtor, the Estate and/or the Assets shall be satisfied, discharged, and released in full, as provided
for under the Plan as well as any defenses based upon such Claims, including recoupment; and
(iii) all Persons and entities shall be precluded from asserting against the Debtor, the Estate, their
successors, or the Assets any Claims (or defenses arising therefrom) based upon any act or
omission, transaction, or other activity of any kind or nature that occurred prior to the Confirmation
Date, except as may be specifically authorized under the Plan with respect to Claims for which
further proceedings are permitted under the Plan. Entry of the Confirmation Order shall provide
the Debtor the full effect of the discharge provided for under § 1141(d) of the Bankruptcy Code.

        6.     No Admissions

        Except as specifically provided in the Plan, nothing contained in the Plan or this Disclosure
Statement shall be deemed or construed in any way as an admission by the Debtor and/or the Estate
with respect to any matter set forth in the Plan, including the amount or allowability of any Claim,
or the value of any Assets. Notwithstanding anything to the contrary in the Plan, if the Plan is not
confirmed or the Effective Date does not occur, then the Plan shall be null and void, and nothing
contained in the Plan shall: (i) be deemed to be an admission by the Debtor and/or the Estate with
respect to any matter discussed in the Plan, including liability on any Claim or the propriety of any
Claim’s classification; (ii) constitute a waiver, acknowledgement, or release of any Claims,
Interests, or any claims held by the Debtor and/or the Estate; or (iii) prejudice in any manner the
rights of the Debtor and/or the Estate in any further proceedings.

J.      Miscellaneous Provisions

        1.     Holders of Claims and Interests as of Record Date

      All Distributions under the Plan shall be tendered to the entity that is the Holder of the
Allowed Claim as of the Record Date unless the Debtor receives a notice of a change of address.

        2.     Successors and Assigns

       The rights, benefits, and obligations of any Person or entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of, any heir, executor, administrator,
successor, or assign of such Person or entity.

        3.     Reservation of Rights

       The Plan shall have no force or effect unless the Bankruptcy Court enters the Confirmation
Order, except as expressly set forth herein. The filing of the Plan, the statements or provisions

                                                 46
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                           11/02/20 17:34:42
             Desc    Main Document           Page                          51 of 57



herein, or the taking of any action by the Debtor with respect to the Plan shall not be, or shall not
be deemed to be, an admission or waiver of any rights of the Estate or the Debtor with respect to
the Holders of Claims or Interests prior to the Effective Date.

       4.      Post-Confirmation Effectiveness of Proofs of Claim

        Except as may otherwise be provided in the Plan, Proofs of Claim shall, upon the Effective
Date, represent only the right to participate, to the extent the Proofs of Claim become Allowed
Claims, in the Distributions contemplated by the Plan and otherwise shall have not further force
or effect.

       5.      Services by and Fees for Professionals

       Fees and expenses for the Professionals retained by the Debtor for services and costs
incurred after the Petition Date and prior to the Confirmation Date, as well as fees and expenses
incurred by those Professionals for the preparation of their final fee applications, shall be fixed by
the Bankruptcy Court after notice and a hearing, and such fees and expenses shall be paid (less
deductions for any and all amounts thereof already paid to such Professionals) after approval by
the Bankruptcy Court, to the extent so approved and as provided in the Plan.

       6.      Severability of Plan Provisions

        If, before Confirmation, the Bankruptcy Court holds that any Plan term or provision is
invalid, void, or unenforceable, then the Bankruptcy Court may alter or interpret that term or
provision so that it is valid and enforceable to the maximum extent possible, consistent with the
original purpose of that term or provision. That term or provision will then be applicable as altered
or interpreted. Notwithstanding any such holding, alteration, or interpretation, the Plan’s
remaining terms and provisions will remain in full force and effect and will in no way be affected,
or impaired, or invalidated.

       The Confirmation Order will constitute a judicial determination providing that each Plan
term and provision, as it may have been altered or interpreted in accordance with this section, is
valid and enforceable under its terms. Should any provision in the Plan be determined to be
unenforceable after Confirmation, such determination shall in no way limit or affect the
enforceability and operative effect of any and all other provisions of the Plan.

       7.      Governing Law

       The rights and obligations under the Plan and any agreements, contracts, documents, or
instruments executed in connection with the Plan shall be governed by, and construed and enforced
in accordance with, the laws of the State of Vermont without given effect to Vermont’s conflict-
of-laws principles, unless a rule of law or procedure is supplied by (i) federal law (including the
Bankruptcy Code and Bankruptcy rules); or (ii) an express choice-of-law provision in any
document provided for or executed under or in connection with, the Plan.




                                                 47
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                        11/02/20 17:34:42
               Desc    Main Document           Page                       52 of 57



        8.     Final Decree

       Once the Plan has been substantially consummated, the Debtor shall, as soon as is
reasonably practicable, File a motion with the Court to obtain a final decree to close the Case.

                                                 V.

                        ALTERNATIVES TO CONFIRMATION AND
                           CONSUMMATION OF THE PLAN

        The Debtor believes that the Plan is in the best interests of Creditors and Holders of Claims
and that it should be accepted and confirmed. If the Plan as proposed, however is not confirmed,
then the following alternatives may be available to the Debtor: (A) liquidation under chapter 7 of
the Bankruptcy Code; (B) the Debtor or another party could propose an alternative chapter 11 plan;
or (C) the Case could be dismissed.

A.      Chapter 7 Liquidation

        The Debtor is a non-profit business corporation. This Case cannot be converted to one
under chapter 7 without the Debtor’s consent. 11 U.S.C. § 1112(c). The Debtor does not currently
consent to conversion. Thus the Debtor does not believe that liquidation under chapter 7 is a viable
alternative to consider and also does not believe that potential recoveries under a hypothetical
liquidation are relevant because this could not happen non-consensually.

        Nevertheless, the Debtor believes that, if required, a liquidation under chapter 7 in
accordance with the priority rules of the Bankruptcy Code would result in smaller Distributions
being made to Creditors than those provided for under the Plan because: (1) the wind-down costs
of the Debtor, as a hospital, would be significant and materially impact distributions; and (2)
liquidated recoveries would likely yield less than maintaining the Debtor as a going concern. The
Debtor’s liquidation analysis is set forth in Exhibit 2 to this Disclosure Statement.

        While no liquidation could occur without the Debtor’s consent, the Debtor believes that
Confirmation will provide Holders of Allowed Claims with a recovery that is not less than would
be available under chapter 7 of the Bankruptcy Code.

B.      Alternative Chapter 11 Plan

        If the Plan is not confirmed, the Debtor may propose a different plan, which might involve
an alternative means for the reorganization or liquidation of the Assets. However, it is difficult to
speculate on or assess the terms and potential treatment of Allowed Claims under any such
alternative plan. Furthermore, for the Debtor or Creditors to formulate, solicit and confirm any
such alternative plan would likely require the Estate to incur additional administrative and other
expenses, may substantially delay Distributions to Creditors, and may result in lower recoveries to
Creditors than the proposed Plan. The Debtor believes that the terms of the Plan, in conjunction
with the timing of the Plan, provide the realization of the most value for Holders of Claims against
the Debtor’s Estate.

                                                 48
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                       11/02/20 17:34:42
               Desc    Main Document           Page                      53 of 57




C.      Dismissal of this Case

        Dismissal of the Debtor’s chapter 11 Case would have the effect of restoring (or attempting
to restore) all parties to the status quo ante. Upon dismissal of the Debtor’s chapter 11 Case, the
Debtor would lose the protection of the Bankruptcy Code, thereby requiring, at the very least, an
extensive and time-consuming process of negotiation with the various creditors of the Debtor, and
possibly resulting in costly and protracted litigation in various jurisdictions.

        Dismissal would also permit unpaid unsecured creditors to obtain and enforce judgments
against the Debtor. The Debtor believes that these actions could lead ultimately to the liquidation
of the Assets under chapter 7 of the Bankruptcy Code or a state law receivership. Therefore, the
Debtor believes that dismissal of the chapter 11 Case is not a preferable alternative to the Plan.

                                               VI.

                       CERTAIN FEDERAL TAX CONSEQUENCES

A.      General

       This discussion is intended only as a summary of certain tax consequences of the Plan and
is not a substitute for careful tax planning with a tax professional. This discussion is for
informational purposes only and is not tax advice. The tax consequences of the Plan may be
uncertain or vary depending on particular facts and circumstances.

     TO COMPLY WITH INTERNAL REVENUE SERVICE CIRCULAR 230,
TAXPAYERS ARE NOTIFIED THAT (A) ANY DISCUSSION OF U.S. FEDERAL TAX
ISSUES CONTAINED OR REFERRED TO IN THIS DISCLOSURE STATEMENT
(INCLUDING ANY ATTACHMENTS) IS NOT INTENDED OR WRITTEN TO BE USED,
AND CANNOT BE USED, BY ANY TAXPAYER FOR THE PURPOSE OF AVOIDING
PENALTIES THAT MAY BE IMPOSED ON A TAXPAYER UNDER THE INTERNAL
REVENUE CODE, (B) ANY SUCH DISCUSSION IS WRITTEN IN CONNECTION WITH
THE PROMOTION OR MARKING OF THE TRANSACTIONS OR MATTERS
ADDRESSED HEREIN, AND (C) TAXPAYERS SHOULD SEEK ADVICE BASED ON
THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT ADVISOR.

B.      U.S. Federal Income Tax Consequences to the Debtor

        The Debtor is a non-profit business corporation that is exempt from federal income taxation
under § 501(c)(3) of the Internal Revenue Code. It is intended that nothing in the Plan shall
adversely affect this status. The Debtor does not expect the implementation of the Plan to have
any adverse federal income tax consequences on the Debtor before or after the Effective Date. If
the tax-exempt status of the Debtor would terminate, then the Debtor may be subject to tax on its
income.




                                                49
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                       11/02/20 17:34:42
               Desc    Main Document           Page                      54 of 57



C.      U.S. Federal Income Tax Treatment with Respect to Holders of Allowed Claims

        Holders of Allowed Claims as of the Effective Date are encouraged to seek independent
tax advice about the tax consequences of the Plan and participation in Distributions thereunder.
The tax consequences could vary based on the facts and circumstances of a particular Holder’s
Claim, the extent to which payment of the same is on account of interest or principal, or other
factors. The Debtor does not, and its Professionals do not, intend that the Plan or Disclosure
Statement provide tax advice to any party.

                                               VII.

                  RISK FACTORS IN CONNECTION WITH THE PLAN

        The Holders of Claims against the Debtor should read and carefully consider the following
risk factors, as well as the other information set forth in this Disclosure Statement (and the
documents delivered together with this Disclosure Statement or thereafter) before deciding
whether to vote to accept or reject the Plan. These risk factors should not, however, be regarded
as constituting the only risks associated with the Plan and its implementation.

A.      Bankruptcy Considerations

        Although the Debtor believes that the Plan will satisfy all requirements necessary for
Confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
confirm the Plan as proposed. Moreover, there can be no assurance that modifications of the Plan
will not be required for Confirmation or that such modifications would not necessitate the re-
solicitation of votes.

        In addition, the occurrence of the Effective Date is conditioned on the satisfaction of the
conditions precedent set forth in the Plan, and there can be no assurance that such conditions will
be satisfied. In the event the conditions precedent described in the Plan have not been satisfied as
of the Effective Date, then the Confirmation Order will be vacated, no Distributions will be made
pursuant to the Plan, and the Debtor and all Holders of Claims will be restored to the status quo
ante as of the day immediately preceding the Confirmation Date as though the Confirmation Date
had never occurred.

     AS TO EACH IMPAIRED CLASS THAT HAS NOT ACCEPTED THE PLAN, THE
PLAN MAY BE CONFIRMED IF THE BANKRUPTCY COURT DETERMINES THAT
THE PLAN “DOES NOT DISCRIMINATE UNFAIRLY” AND IS “FAIR AND
EQUITABLE” WITH RESPECT TO THESE CLASSES. THE DEBTOR BELIEVES
THAT THE PLAN SATISFIES THESE REQUIREMENTS. NEVERTHELESS, THERE
CAN BE NO ASSURANCE THAT THE BANKRUPTCY COURT WILL REACH THE
SAME CONCLUSION.




                                                50
     Case 19-10283 Doc    565 Filed 11/02/20 Entered                       11/02/20 17:34:42
               Desc    Main Document           Page                      55 of 57



B.      No Duty to Update Disclosures

        The Debtor has no duty to update the information contained in this Disclosure Statement
as of the date hereof, unless otherwise specified herein, or unless the Debtor is required to do so
pursuant to an order of the Bankruptcy Court. Delivery or service of this Disclosure Statement
after the date hereof does not imply that the information contained herein has remained unchanged.

C.      Representations Outside this Disclosure Statement

        This Disclosure Statement contains representations concerning or related to the Debtor
and the Plan that are authorized by the Bankruptcy Code and the Bankruptcy Court. Please be
advised that any representations or inducements made outside this Disclosure Statement and any
related documents which are intended to secure your acceptance or rejection of the Plan should
not be relied upon by Holders of Claims that are entitled to vote to accept or reject the Plan.

D.      No Admission

        The information and representations contained herein and in the Plan shall not be construed
to constitute an admission of, or be deemed evidence of, any legal effect of the Plan or the Debtor.
To the extent they include settlement proposals as to certain parties, such proposals are subject to
the protection of Rule 408 of the Federal Rules of Evidence.

E.      Tax and Other Related Considerations

       A discussion of potential tax consequences of the Plan is set forth in this Disclosure
Statement. However, the content of this Disclosure Statement is not intended and should not be
construed as tax, legal, business or other professional advice. Holders of Claims should seek
advice from their own independent tax, legal or other professional advisors based on their own
individual circumstances.

                                               VIII.

                        RECOMMENDATION AND CONCLUSION

        The Debtor believes that the Plan provides the best available alternative for maximizing
the recoveries that Creditors may receive from the Estate. Therefore, the Debtor recommends that
all Creditors that are entitled to vote on the Plan vote to accept the Plan.




                                                51
  Case 19-10283 Doc    565 Filed 11/02/20 Entered            11/02/20 17:34:42
            Desc    Main Document           Page           56 of 57




                                 SPRINGFIELD HOSPITAL, INC.

Dated: November 2, 2020          /s/ Andrew C. Helman
                                 Andrew C. Helman
                                 Kelly W. McDonald
                                 Katie Krakowka
                                 Sage Friedman
                                 MURRAY, PLUMB & MURRAY
                                 75 Pearl Street, P.O. Box 9785
                                 Portland, Maine 04104-5085
                                 (207) 773-5651

                                 Attorneys For Springfield Hospital, Inc.




                                   52
   Case 19-10283 Doc    565 Filed 11/02/20 Entered                                11/02/20 17:34:42
             Desc    Main Document           Page                               57 of 57



                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF VERMONT


 In re:
                                                                  Chapter 11
 SPRINGFIELD HOSPITAL, INC.,
                                                                  Case No. 19-10283
                       Debtor.


     BALLOT FOR ACCEPTING OR REJECTING SECOND AMENDED PLAN OF
            REORGANIZATION OF SPRINGFIELD HOSPITAL, INC.
                      DATED NOVEMBER 2, 2020

Filed By (Name of Creditor):_____________________________________________________

Creditor’s Contact Person:_______________________________________________________

Creditor’s Mailing Address: _____________________________________________________

Creditor’s Telephone and Facsimile Number: _______________________________________

Creditor’s E-Mail Address: ______________________________________________________

Date Ballot Submitted: _____________________

The Second Amended Plan of Reorganization of Springfield Hospital, Inc. Dated November 2, 2020 (the
“Plan”) can be confirmed by the Bankruptcy Court and made binding on you if it is accepted by the holders
of two-thirds in amount and more than one-half in number of claims in each impaired class voting on the
Plan. If the requisite acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the
Plan if it finds the requirements of 11 U.S.C. § 1129(b) have been satisfied. If you want your vote to
count, you must complete and return this ballot to Murray, Plumb & Murray, attn: Andrew Helman,
Esq., 75 Pearl Street, P.O. Box 9785, Portland, ME 04104-5085 (ahelman@mpmlaw.com), so that it
is received no later than November 30, 2020 at 4:00 p.m.

BALLOT:           The undersigned, a creditor of Springfield Hospital, Inc., in the unpaid amount of:

          $__________________ [Fill in Amount of Creditor’s Claim]

          [Check the appropriate box]

          [   ]   Accepts the Plan

          [   ]   Rejects the Plan
                                          CREDITOR:
                                          BY:
                                          TITLE:
